 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1

SHARE PURCHASE AGREEMENT
 
BY AND BETWEEN
 
EMCORE CORPORATION
 
and
 
TANGSHAN CAOFEIDIAN INVESTMENT CO., LTD.
 
3rd February, 2010
 

 
 

--------------------------------------------------------------------------------

 

 



TABLE OF CONTENTS
 
 
Page






 
 
ARTICLE I PURCHASE AND SALE OF SHARES                                          

 
1.1
Purchase and Sale                                                             

 
1.2
Purchase Price 
 

 
1.3
Initial Net Asset Value Adjustment and Payment of the Estimated Purchase Price. 
 

 
1.4
Post-Closing Adjustment of the Estimated Purchase Price. 
 

 
1.5
Closing 
 

 
1.6
Closing Obligations. 
 

 
 
ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER

 
2.1
Organization and Good Standing. 
 

 
2.2
Authority; No Conflict. 
 

 
2.3
Capitalization 
 

 
2.4
Financial Statements. 
 

 
2.5
Books and Records 
 

 
2.6
Title to Properties; Encumbrances. 
 

 
2.7
Sufficiency of Assets 
 

 
2.8
Accounts Receivable 
 

 
2.9
Inventory 
 

 
2.10
No Undisclosed Liabilities. 
 

 
2.11
Taxes. 
 

 
2.12
Employee Benefits. 
 

 
2.13
Compliance with Legal Requirements; Governmental Authorizations. 
 

 
2.14
Legal Proceedings; Orders. 
 

 
2.15
Absence of Certain Changes and Events 
 

 
2.16
Contracts; No Defaults. 
 

 
2.17
Insurance 
 

 
2.18
Environmental Matters. 
 

 
2.19
Employees. 
 

 
2.20
Labor Relations; Compliance 
 

 
2.21
Intellectual Property. 
 

 
2.22
Accounts; Safe Deposit Boxes; Powers of Attorney and Directors and Officers 
 

 
2.23
Suppliers 
 

 
2.24
Customers 
 

 
2.25
Certain Payments 
 

 
2.26
Disclosure 
 

 
2.27
Brokers or Finders 
 

 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER

 
3.1
Organization and Good Standing 
 

 
3.2
Authority; No Conflict. 
 

 
3.3
Certain Proceedings 
 

 
3.4
Investment Intent; Ability to Evaluate and Bear Risks 
 

 
3.5
Brokers or Finders 
 

 
3.6
Financing 
 

 
3.7
No Military Affiliation.  . 
 

 
 
ARTICLE IV COVENANTS OF SELLER PRIOR TO CLOSING DATE

 
4.1
Access and Investigation 
 

 
4.2
Operation of the Business 
 

 
4.3
Negative Covenant 
 

 
4.4
Notification 
 

 
4.5
Consultation 
 

 
4.6
Required Approvals 
 

 
4.7
Acquisition Proposals. 
 

 
4.8
Commercially Reasonable Efforts 
 

 
 
ARTICLE V COVENANTS OF BUYER PRIOR TO CLOSING DATE

 
5.1
Notification 
 

 
5.2
Required Approvals 
 

 
5.3
Purchase Price and Loan Funding 
 

 
5.4
Commercially Reasonable Efforts 
 

 
 
ARTICLE VI ADDITIONAL AGREEMENTS

 
6.1
Tax Returns and Transfer Taxes. 
 

 
6.2
Other Intercompany Arrangements; Third Party Assurances. 
 

 
6.3
Excluded Insurance Policies; Continued Product Liability Insurance. 
 

 
6.4
Litigation Support 
 

 
6.5
Additions to and Modification of Schedules; Notification.
 

 
6.6
Non-Solicitation and Non-Competition. 
 

 
6.7
Restructuring.

 
6.8
Technology Protection Plan 
 

 
6.9
Delivery of Documents, Etc. 
 

 
6.10
Collection of Accounts Receivable 
 

 
6.11
No Military Application 
 

 
6.12
Audit Right 
 

 
 
ARTICLE VII CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

 
7.1
Accuracy of Representations 
 

 
7.2
Seller’s Performance. 
 

 
7.3
Consents and Approvals 
 

 
7.4
No Injunction 
 

 
7.5
Amended and Restated Credit Agreement Release 
 

 
7.6
PRC Approvals 
 

 
7.7
Technology Protection Plan. 
 

 
7.8
US Approvals 
 

 
7.9
Restructuring 
 

 
7.10
Company Material Adverse Effect 
 

 
 
ARTICLE VIII CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

 
8.1
Accuracy of Representations 
 

 
8.2
Buyer’s Performance. 
 

 
8.3
Consents and Approvals 
 

 
8.4
No Injunction 
 

 
8.5
Bank Consent/Release 
 

 
8.6
[Alhambra Site 
 

 
 
ARTICLE IX TERMINATION

 
9.1
Termination Events 
 

 
9.2
Termination Fee. 
 

 
9.3
Effect of Termination 
 

 
 
ARTICLE X INDEMNIFICATION; REMEDIES

 
10.1
Survival 
 

 
10.2
Indemnification and Payment of Damages by Seller 
 

 
10.3
Indemnification and Payment of Damages by Buyer 
 

 
10.4
Time Limitations. 
 

 
10.5
Limitations on Amount 
 

 
10.6
Exclusive Remedy; Holdback Amount. 
 

 
10.7
Procedure for Indemnification–Third Party Claims. 
 

 
10.8
Procedure for Indemnification–Other Claims 
 

 
10.9
Interpretation 
 

 
10.10
Tax Purchase Price 
 

 
 
ARTICLE XI GENERAL PROVISIONS

 
11.1
Expenses 
 

 
11.2
Public Announcements 
 

 
11.3
Confidentiality. 
 

 
11.4
Notices 
 

 
11.5
Arbitration. 
 

 
11.6
Further Assurances 
 

 
11.7
Waiver 
 

 
11.8
Entire Agreement and Modification 
 

 
11.9
Seller’s Schedule 
 

 
11.10
Assignments, Successors, and No Third-Party Rights 
 

 
11.11
Severability 
 

 
11.12
Time of Essence 
 

 
11.13
Governing Law 
 

 
11.14
Equitable Remedies 
 

 
11.15
Execution 
 

 
11.16
Other Definitional and Interpretive Matters. 
 



 

--------------------------------------------------------------------------------



 
SHARE PURCHASE AGREEMENT
 
This Share Purchase Agreement (“Agreement”) is made as of the 3rd day
of February, 2010, by and between EMCORE Corporation, a New Jersey corporation
with its principal executive office at 10420 Research Road, SE Albuquerque, NM
87123 U.S.A. (“Seller”), and Tangshan Caofeidian Investment Co., Ltd., a limited
liability company incorporated under the laws of the PRC, with its legal address
at: Kilometer Zero, Caofeidian Industrial Zone, Tanghai County, Tangshan City,
Hebei Province 063200, PRC (“Buyer”).  For purposes of this Agreement, the terms
set forth in Exhibit 1 shall have the meanings specified or referred to therein.
 
R E C I T A L S
 
A.           Seller and its Subsidiaries (collectively, the “Emcore Companies”
and each individually, an “Emcore Company”) are engaged in the business of
designing, manufacturing and selling (i) telecom, enterprise, cable tv,
fiber-to-the-premises, video transport, satellite communication and specialty
photonics optical components, sub-systems and systems that enable the
transmission of video, voice and data over high-capacity fiber optic cables in
various fiber-optic transmission networks (the “Fiber Business”) and (ii) solar
products for satellite and terrestrial applications (the “Solar Business”).
 
B.           Buyer is interested in acquiring control of, and entering into a
joint venture with Seller to operate a business (the “Business”) consisting of
all aspects of the Fiber Business other than the design, manufacture and sale of
satellite communication and specialty photonics products.  The Solar Business
and the satellite communication and specialty photonics products portion of the
Fiber Business (the “Retained Fiber Business” and, together with the Solar
Business, the “Retained Business”) would continue to be owned and operated
solely by Seller.
 
C.           In order to enter into a joint venture with Buyer with respect to
the Business, Buyer and Seller intend that the Emcore Companies enter into a
restructuring (the “Restructuring”) consisting of the transfer of substantially
all of the assets, liabilities, obligations, agreements, employees and
operations of the Business, other than cash and cash equivalents, as a going
concern to Seller’s wholly-owned Hong Kong subsidiary, to be incorporated and
established before Closing as part of the Restructuring (the “Company”), or to
another Acquired Company.  The basic step plan of the Restructuring as agreed
between the parties is set forth in Schedule C, and a detailed step plan
substantially consistent with the basic step plan shall be agreed between the
Parties as soon as practicable after signing of this Agreement which shall be
attached to this Agreement and replace the existing basic step plan (the
“Restructuring Plan”).
 
D.           Following the Restructuring, Buyer desires to purchase, and Seller
desires to sell, 6,000,000 shares (the “Shares”) of capital stock of the Company
representing 60% of the total outstanding shares to be issued by the Company to
Seller prior to Closing, on the terms and conditions set forth in this
Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual representations, warranties and
agreements contained herein, the parties hereto agree as follows:
 
ARTICLE I                      
 
PURCHASE AND SALE OF SHARES
 
1.1 Purchase and Sale
 
.   Subject to the terms and conditions set forth in this Agreement, at the
Closing, Seller will sell, transfer and deliver to Buyer, and Buyer will
purchase from Seller, the Shares, which shall constitute 60% of the total
outstanding shares of capital stock of the Company, free and clear of all
Encumbrances, in exchange for payment of the Purchase Price by Buyer.
 
1.2 Purchase Price
 
.  The amount payable to Seller for the purchase and sale of the Shares shall be
$27,750,000, subject to adjustment by reference to the Final Net Asset Value
Amount pursuant to Section 1.4 (such adjusted amount being the “Final Purchase
Price”).
 
1.3 Initial Net Asset Value Adjustment and Payment of the Estimated Purchase
Price.
 
(a) On or before a date not less than three (3) Business Days prior to the
Closing Date, Seller shall cause the Company to prepare and deliver to Buyer an
estimated consolidated net asset value statement for the Company, in the form of
Exhibit 2, as of 12:01 a.m. (Albuquerque time) on the Closing Date (the
“Estimated Net Asset Value Statement”) setting forth a good faith estimate of
the Company Net Asset Value as of the Closing (the “Estimated Net Asset Value
Amount”), certified by Seller’s Chief Financial Officer as being (x) prepared in
accordance with GAAP using the same accounting methods, policies, practices and
procedures (other than footnotes), with consistent classifications and
estimation methodologies (with the exception that the June 30, 2009 balance
sheet includes $723,000 in cash and $12,530,000 in real property that are not
assets of the Business and are not included in any subsequent balance sheets of
the Business)  , as were used in the preparation of the pro forma unaudited
financial statements of the Business as of and for the nine months ending June
30, 2009 and as of and for the six months ending December 31, 2009 as provided
by Seller to Buyer prior to the date of this Agreement,(y) based on all
information known to such Chief Financial Officer at such time and such other
information then reasonably available to the Company, Seller or such Chief
Financial Officer and (z) prepared after due inquiry of all personnel
responsible for the preparation of financial information of the Company in the
Ordinary Course of Business.
 


 
(b) Based on the Estimated Net Asset Value Statement, if the Estimated Net Asset
Value Amount is:
 
(i) equal to or greater than 110% of the Target Net Asset Value Amount, the
“Estimated Purchase Price” shall equal (x) $27,750,000 plus (y) 60% of the
amount (and only such amount) of the Estimated Net Asset Value Amount that
exceeds 110% of the Target Net Asset Value Amount (the “Estimated Upward
Adjustment Amount”) ; or
 
(ii) equal to or less than 90% of the Target Net Asset Value Amount, the
“Estimated Purchase Price” shall equal (x) $27,750,000 minus (y) 60% of the
amount (and only such amount) of the Estimated Net Asset Value Amount that is
less than 90% of the Target Net Asset Value Amount (the “Estimated Downward
Adjustment Amount”);
 
(iii) between 110% of the Target Net Asset Value Amount and 90% of the Target
Net Asset Value Amount, the “Estimated Purchase Price” shall equal $27,750,000.
 
(c) On the Closing Date, Buyer shall pay 90% of the Estimated Purchase Price to
a bank account designated, no later than three (3) Business Days prior to the
Closing Date, by Seller.  The remaining 10% of the Estimated Purchase Price (the
“Holdback Amount”) shall be retained by Buyer as a holdback which amount shall
be applied in accordance with the terms of this Agreement.
 
1.4 Post-Closing Adjustment of the Estimated Purchase Price.
 
(a) Within the 45-day period immediately following the Closing Date, Buyer shall
prepare and deliver to Seller (i) a consolidated net asset value statement of
the Company, in the form of Exhibit 2, as of 12:01 a.m. (Albuquerque time) on
the Closing Date (the “Closing Net Asset Value Statement”) setting forth Buyer’s
calculation of the Company Net Asset Value as of the Closing (the “Closing Net
Asset Value Amount”).  Unless disputed by Seller in accordance with Section
1.4(c), the Closing Net Asset Value Amount shown on the Closing Net Asset Value
Statement shall be the final and binding Closing Net Asset Value Amount (the
“Final Net Asset Value Amount”).  The Closing Net Asset Value Statement will be
certified by the Company’s Chief Financial Officer as being prepared in
accordance with GAAP using the same accounting methods, policies, practices and
procedures (other than footnotes), with consistent classifications and
estimation methodologie (with the exception that the June 30, 2009 balance sheet
includes $723,000 in cash and $12,530,000 in real property that are not assets
of the Business and are not included in any subsequent balance sheets of the
Business)  s , as were used in the preparation of the pro forma unaudited
financial statements of the Business as of and for the nine months ending June
30, 2009 and as of and for the six months ended December 31, 2009 as provided by
Seller to Buyer prior to the date of this Agreement, and will not include any
changes in assets or liabilities as a result of purchase accounting adjustments
arising from or resulting as a consequence of the transactions contemplated
hereby.  The Closing Net Asset Value Amount will be calculated in a manner
consistent with the calculation of the Estimated Net Asset Value Amount in
Section 1.3(a) above.
 
(b) From the Closing Date until the date the Final Net Asset Value Amount is
agreed or determined in accordance with Section 1.4(e), in order to allow Buyer
to satisfy its obligations under Section 1.4(a), (i) Seller shall provide, or
cause to be provided, to Buyer and its officers, employees and authorized agents
and representatives, including any accountants, counsel or financial advisor
retained by Buyer, reasonable access to the books, records and working papers of
Seller and its Affiliates, including taking electronic copies, to the extent
that they are reasonably required for the preparation of the Closing Net Asset
Value Statement or Buyer’s analysis of any Dispute Notice and (ii) the
individual employees of Seller or its Affiliates who prepared or were
responsible for the preparation of the Estimated Net Asset Value Statement shall
be made available to respond to the reasonable inquiries of Buyer and its
officers, employees and authorized agents and representatives and shall
otherwise cooperate with, and provide reasonable assistance to, Buyer in
connection with the preparation of the Closing Net Asset Value Statement.
 
(c) Seller shall deliver to Buyer within sixty (60) days after receiving the
Closing Net Asset Value Statement (the “Dispute Deadline Date”) either a notice
indicating that Seller accepts the Closing Net Asset Value Amount set forth on
the Closing Net Asset Value Statement (an “Acceptance Notice”) or a notice
indicating that Seller disputes the Closing Net Asset Value Amount set forth on
the Closing Net Asset Value Statement (a “Dispute Notice”).  The Dispute Notice
shall set forth those items or amounts with which Seller disagrees in the
Closing Net Asset Value Statement, together with a reasonably detailed
description of the reasons for its objections to each such item or amount, and a
calculation of the Company Net Asset Value as of the Closing Date based on such
objections.  If Seller delivers to Buyer an Acceptance Notice, or Seller does
not deliver a Dispute Notice, on or before the Dispute Deadline Date, then,
effective as of the earlier of the date of delivery of such Acceptance Notice or
the Dispute Deadline Date, the Closing Net Asset Value Amount shown on the
Closing Net Asset Value Statement shall be deemed to be the Final Net Asset
Value Amount.  If Seller timely delivers a Dispute Notice, only those matters
specified in such Dispute Notice shall be deemed to be in dispute with respect
to the Closing Net Asset Value Amount, and all other matters shall be final and
binding upon Buyer and Seller.
 
(d) The disputed matters set forth on the Dispute Notice shall be resolved as
follows:
 
(i) Buyer and Seller shall negotiate in good faith to resolve any disagreement
set forth in the Dispute Notice within thirty (30) days after the date on which
Buyer receives the Dispute Notice.  If the parties resolve such dispute, then
the Company Net Asset Value as of the Closing agreed to by the parties shall be
deemed to be the Final Net Asset Value Amount;
 
(ii) if the parties do not reach a final resolution within thirty (30) days
after Buyer receives the Dispute Notice, unless the parties mutually agree to
continue their efforts to resolve such differences, within thirty (30) days
following the expiration of such 30-day period (or any extended period), then
the parties shall engage an accounting firm with international repute to be
mutually agreed (the “Neutral Accountants”) in the manner provided below to
resolve, as expert not arbitrator, any unresolved disputes matters (“Unresolved
Objections”).  Each of the parties shall make available to the Neutral
Accountants all work papers and all other information and material in their
possession relating to the matters in the Dispute Notice.  Each party shall be
permitted to present supporting materials to the Neutral Accountants (which
supporting materials shall also be concurrently provided to the other party)
within ten (10) Business Days of the submission of the Unresolved Objections to
the Neutral Accountants.  Within five (5) Business Days of receipt of supporting
materials, the receiving party may present responsive materials to the Neutral
Accountants (which responsive materials shall also be concurrently provided to
the other party).  Each party may make an oral presentation to the Neutral
Accountants (in which case, such presenting party shall notify the other party
of such presentation, and the other party shall have the right to be present at
such presentation) within twenty (20) Business Days of the submission of the
Unresolved Objections to the Neutral Accountants.  In determining any Unresolved
Objections, the Neutral Accountants shall only consider the materials and oral
presentations of the parties and those items and amounts set forth in the
Dispute Notice, and shall not conduct any independent review.  The Neutral
Accountants shall make their final determination of any Unresolved Objections
within sixty (60) days of submission to them of such Unresolved Objections,
which shall be conclusive and binding upon the parties and shall be used to
determine the Final Net Asset Value Amount.  The Seller and Buyer agree that the
procedure set forth in this Section 1.4(d)(ii) with respect to Unresolved
Objections for resolving disputes with respect to the Closing Net Asset Value
Statement and Closing Net Asset Value Amount shall be the sole and exclusive
method for resolving any such disputes provided that this Section 1.4(d)(ii)
shall not prohibit Seller or Buyer from instituting Proceedings to enforce the
ruling of the Neutral Accountants;
 
(iii) nothing herein shall be construed to authorize or permit the Neutral
Accountants (i) to determine any questions or matters whatsoever under or in
connection with this Agreement except as expressly set forth herein, or (ii) to
apply any accounting methods, treatments, principles or procedures with respect
to disputes under this Section 1.4 other than as described in this Section
1.4.  If any Unresolved Objection is submitted to the Neutral Accountants
pursuant to this Section 1.4, the Final Net Asset Value Amount shall not be
finally determined until the Neutral Accountants have issued their final
determination under Section 1.4(d)(ii); and
 
(iv) the fees and expenses of the Neutral Accountants shall be shared equally by
Seller and Buyer.
 
(e) The Final Net Asset Value Amount shall be final and binding on Buyer and
Seller upon the earliest of (i) the delivery by Seller of an Acceptance Notice
or the failure of the Seller to deliver a Dispute Notice by the Dispute Deadline
Date pursuant to Section 1.4(c), (ii) the resolution of all disputes by Seller
and Buyer pursuant to Section 1.4(d)(i) and (iii) resolution of all disputes by
the Neutral Accountants pursuant to Section 1.4(d)(ii).  The difference between
the Estimated Net Asset Value Amount and the Final Net Asset Value Amount shall
be the “Final Net Asset Value Adjustment Amount.”
 
(f) If the Final Net Asset Value Amount is:
 
(i) equal to or greater than 110% of the Target Net Asset Value Amount, the
“Final Purchase Price” shall equal (x) $27,750,000 plus (y) 60% of the amount
(and only such amount) of the Final Net Asset Value Amount that exceeds 110% of
the Target Net Asset Value Amount (the “Final Upward Adjustment Amount”); or
 
(ii) equal to or less than 90% of the Target Net Asset Value Amount, the “Final
Purchase Price” shall equal (x) $27,750,000 minus (y) 60% of the amount (and
only such amount) of the Final Net Asset Value Amount that is less than 90% of
the Target Net Asset Value Amount (the “Final Downward Adjustment Amount”);
 
(iii) between 110% of the Target Asset Value Amount and 90% of the Target Net
Asset Value Amount, the “Final Purchase Price” shall equal $27,750,000.
 
In the case of (i) and (ii) above, within five (5) Business Days after
determination of the Final Net Asset Value Amount:
 
(i)           if there is determined to be a Final Upward Adjustment Amount:
 
           (A)           if the Final Upward Adjustment Amount is greater than
the Estimated Upward Adjustment Amount, Buyer shall pay to Seller an amount
equal to 90% of the difference between the Final Upward Adjustment Amount and
the Estimated Upward Adjustment Amount and the remaining 10% of such difference
shall be held in retention by Buyer and become part of the Holdback Amount to be
handled in accordance with the terms of this Agreement;
 
           (B)           if the Final Upward Adjustment Amount is less than the
Estimated Upward Adjustment Amount, Seller shall pay to Buyer an amount equal to
90% of the difference between the Final Upward Adjustment Amount and the
Estimated Upward Adjustment Amount;
 
(ii)           if there is determined to be a Final Downward Adjustment Amount:
 
           (A)           if the Final Downward Adjustment Amount is greater than
the Estimated Downward Adjustment Amount, Seller shall pay to Buyer an amount
equal to 90% of the difference between the Final Downward Adjustment Amount and
the Estimated Downward Adjustment Amount;
 
           (B)           if the Final Downward Adjustment Amount is less than
the Estimated Downward Adjustment Amount, Buyer shall pay to Seller an amount
equal to 90% of the difference between the Final Downward Adjustment Amount and
the Estimated Downward Adjustment Amount and the remaining 10% of such
difference shall be held in retention by Buyer and become part of the Holdback
Amount to be handled in accordance with the terms of this Agreement.
 
All amounts payable by either Buyer or Seller in accordance with the above shall
be made within five (5) Business Days after determination of the Final Net Asset
Value Amount in immediately available funds to a bank account specified by
Seller or Buyer, as the case may be, at least three (3) Business Days prior to
such payment  In the event Seller fails to pay all or part of any amount payable
by Seller to Buyer within the five (5) Business Day period as provided above,
Buyer shall be entitled to forever retain for its benefit from the Holdback
Amount the amount Seller fails to so pay.
 
1.5 Closing
 
.  Subject to the terms and conditions of this Agreement, the purchase and sale
of the Shares provided for in this Agreement (the “Closing”) will take place,
unless this Agreement has previously been terminated pursuant to Section 9.1
hereof, at the offices of Freshfields Bruckhaus Deringer LLP, Beijing at 10:00
a.m. (Beijing time) on a mutually agreed date within five (5) Business Days
after the satisfaction or (to the extent permitted by applicable law and this
Agreement) waiver of the conditions set forth in Articles VII and VIII (other
than those conditions that by their nature are to be satisfied at the Closing,
and subject to the satisfaction or waiver of such conditions), or at such other
time and place as the parties may mutually agree upon in writing.  The effective
time of the Closing shall be 23:59 (Beijing time) on the Closing Date.
 
1.6 Closing Obligations.
 
  At the Closing:
 
(a)           Seller will cause to be delivered to Buyer:
 
(i) share certificate(s) representing the Shares, duly issued in the name of
Buyer;
 
(ii) duly executed and undated stock transfer forms and bought/sold notes in
respect of the Shares;
 
(iii) a certified copy of the updated members’ register of the Company showing
Buyer as the holder of the Shares;
 
(iv) a receipt for 90% of the Estimated Purchase Price;
 
(v) a transition services agreement substantially in the form of Exhibit 3 (the
“Transition Services Agreement”), executed by Seller and Company;
 
(vi) a supply agreement substantially in the form of Exhibit 4 (the “Supply
Agreement”), executed by Seller and Company;
 
(vii) a counterpart to a shareholders’ agreement substantially in the form of
Exhibit 5 (the “Shareholders’ Agreement”), executed by Seller;
 
(viii) the sublease agreements substantially in the form of Exhibit 6 (the
“Sublease Agreements”), executed by Seller, US Subsidiary and Company;
 
(ix) a copy of the relevant legal documentation implementing the Restructuring,
as set forth in the Restructuring Plan (the “Restructuring Documents”), executed
by Seller, Company and the other Acquired Companies, as applicable;
 
(x) the license agreements substantially in the form of Exhibit 7 (the “License
Agreements”), executed by Seller and Company;
 
(xi) written resignations as officers and directors (but not as employees, if
applicable) duly executed by each officer and director of the Company not
remaining in such position following the Closing pursuant to the terms of the
Shareholders’ Agreement, in form and substance reasonably acceptable to Buyer;
 
(xii) certificates dated as of the Closing Date from Seller and/or the Company,
as applicable, duly executed by such Person’s Secretary, certifying (A) that
attached thereto is a true, correct and complete copy of the Organizational
Documents of the Company as in effect on the date of such certification, (B)
that attached thereto is a true, correct and complete copy of all resolutions
duly and validly adopted by the board of directors of the Company approving any
Ancillary Agreements to which it is a party and that all such resolutions are
still in full force and effect, and (C) that attached thereto is a true, correct
and complete copy of the resolutions duly adopted by the board of directors of
Seller, authorizing the entry into this Agreement, and each of the Ancillary
Agreements to which it is a party, by Seller and the performance by Seller of
the terms hereof and thereof;
 
(xiii) legal opinion from Seller’s New Jersey attorney Dillon, Bitar & Luther
addressed to Seller confirming that approval from the stockholders of Seller is
not required in respect of the execution, delivery and performance of this
Agreement and the Ancillary Agreements and the transactions contemplated hereby
and thereby;
 
(xiv) all original agreements, documents, books, records and files, including
records and files stored on computer disks or tapes or any other storage medium,
if any, of the Business and in the possession of any Emcore Company to the
extent not then in the possession of an Acquired Company, except that if such
materials also relate to the Retained Business or if the Emcore Companies are
otherwise required to retain the original of such materials, then copies
thereof.  Notwithstanding the foregoing, to the extent required by any Legal
Requirements, Seller may require Buyer to designate a United States citizen as
the recipient of any of the foregoing, and such recipient, as a condition to
receiving such items, shall agree to any restrictions on further disclosures as
may be required by such Legal Requirements;
 
(xv) the certificates required by Sections 7.1 and 7.2(a), dated as of the
Closing Date;
 
(xvi) a copy of the export license approvals issued by the U.S. Department of
Commerce in respect of the Export Controlled Technologies without conditions
that are unusual or unduly onerous;
 
(xvii) a copy of the approval document issued by CFIUS in respect of the
transaction contemplated under this Agreement without conditions that are
unusual or unduly onerous; and
 
(xviii) the Emcore Loan Agreement (the “Emcore Loan Agreement”), executed by
Seller and Company on terms substantially consistent with the terms set forth in
Exhibit 8.
 
(b) Buyer will cause to be delivered to Seller :
 
(i) 90% of the Estimated Purchase Price by wire transfer of immediately
available funds, in accordance with wire instructions delivered by Seller to
Buyer at least three (3) Business Days prior to the Closing Date;
 
(ii) a counterpart to the Shareholders’ Agreement executed by Buyer;
 
(iii) a certificate dated as of the Closing Date from Buyer, duly executed by
Buyer’s Chairman of board of directors, certifying that attached thereto is a
true, correct and complete copy of all resolutions duly and validly adopted by
the board of directors of Buyer authorizing the execution, delivery and
performance of this Agreement and the Buyer’s Closing Documents and the
transactions contemplated hereby and thereby, and that all such resolutions are
still in full force and effect;
 
(iv) the form of Caofeidian Loan Agreement as agreed between Buyer and Seller on
terms substantially consistent with the terms set forth in Exhibit 8 (the “CFD
Loan Agreement”) initialed by Buyer;
 
(v) the certificates required by Sections 8.1 and 8.2(a), dated as of the
Closing Date; and
 
(vi) a copy of each of the PRC Approvals.
 
ARTICLE II                      
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Except as set forth in the attached Seller’s Schedule (as it may be revised
pursuant to Section 6.13, the “Seller’s Schedule”) (which  lists exceptions and
disclosures numbered to correspond to the applicable representations and
warranties set forth in this Article II to which such exception or disclosure
refers, and which shall only be deemed to refer to another Article or Section of
this Agreement if an explicit cross-reference appears or if the applicability of
such matter to another Article or Section is reasonably apparent), Seller
represents and warrants to Buyer as follows:
 
2.1 Organization and Good Standing.
 
(a) Seller is duly organized, validly existing, and in good standing under the
laws of its jurisdiction of organization.
 
(b) Section 2.1 of the Seller’s Schedule contains, as of the date of this
Agreement, a complete and accurate list for each Acquired Company of its name
and its jurisdiction of organization, and other jurisdictions in which it is
authorized to do business, as of the date of this Agreement.  Each Acquired
Company is duly organized, validly existing, and in good standing under the laws
of its jurisdiction of organization and each Acquired Company is duly qualified
to do business as a foreign corporation in every jurisdiction in which the
nature of its business or the location of its properties requires such
qualification.  Each Acquired Company has the requisite corporate power (or
other organizational powers required) and authority to conduct its business as
it is now being conducted and to own, lease or use the properties and assets
that it purports to own, lease or use.
 
(c) Seller has made available to Buyer copies of the Organizational Documents of
each Acquired Company, as currently in effect.
 
2.2 Authority; No Conflict.
 
(a) This Agreement constitutes the legal, valid, and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject, as to
enforcement, to applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws now or hereinafter in effect affecting creditors’ rights generally
and general principles of equity.  Upon the execution and delivery by Seller of
each Ancillary Agreement to be executed or delivered by Seller at the Closing,
each such Ancillary Agreement will constitute the legal, valid and binding
obligation of Seller enforceable against Seller in accordance with its terms,
subject, as to enforcement, to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereinafter in effect
affecting creditors’ rights generally and general principles of equity.  Seller
has all the necessary corporate power and authority to execute and deliver this
Agreement and the Ancillary Agreements and to perform its obligations hereunder
and thereunder and the transactions contemplated hereby and thereby have been
duly authorized by all requisite action on the part of Seller.
 
(b) Neither the execution and delivery of this Agreement, nor any of the
Ancillary Agreements, by Seller nor the consummation or performance of any of
the transactions contemplated herein, or therein, by Seller or any Acquired
Company will, directly or indirectly (with or without notice or lapse of time):
 
(i) conflict with, or result in a violation of, (A) any provision of the
Organizational Documents of Seller or any Acquired Company, or (B) any
resolution adopted by the board of directors or the stockholders of Seller or
any Acquired Company;
 
(ii) materially conflict with, or result in a material violation of, any Legal
Requirement or any Order to which Seller or any Acquired Company may be subject
or give any Governmental Body the right to challenge any of the transactions
contemplated by this Agreement or any of the Ancillary Agreements or to exercise
any remedy, obtain any relief under or revoke or otherwise modify any
rights  held under any such Legal Requirement;
 
(iii) conflict with, or result in a material violation of, any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental Authorization that is
held by any Acquired Company or that otherwise relates to the Business, or any
of the assets owned, leased or used by any Acquired Company;
 
(iv) conflict with, constitute a default under or breach of, or give rise to a
right of termination, cancellation, prepayment or acceleration of an obligation
of, or to a loss of any benefits by any Emcore Company under, any Material
Contract; or
 
(v) except as contemplated by this Agreement or the Ancillary Agreements, result
in the creation or imposition of any Encumbrance upon the assets or equity of
any Acquired Company.
 
(c) Neither Seller nor any Acquired Company is required to give any notice to or
obtain any Consent from any Person in connection with the execution and delivery
of this Agreement or any of the Ancillary Agreements or the consummation or
performance of any of the transactions contemplated herein or therein.
 
(d) Notwithstanding the foregoing, the representations and warranties in
Sections 2.2(b) and (c) above do not extend to (i) changes to or new
Organizational Documents, resolutions, Legal Requirements, Orders, terms or
requirements of any Governmental Body, Governmental Authorization, Material
Contract or Encumbrance or other requirements that are adopted, approved,
issued, entered into or otherwise to take effect after the Closing or (ii) any
Legal Requirements, Orders, Governmental Authorization, terms or requirements of
or by any Buyer Governmental Body.
 
2.3 Capitalization
 
.  Details of the authorized and outstanding equity securities of each Acquired
Company, as of the date of this Agreement, are set forth in Section 2.3 of the
Seller’s Schedule.  Seller is, and on the Closing Date will be, the record and
beneficial owner and holder of all of the Shares free and clear of all
Encumbrances.  Upon the transfer and delivery of the Shares to Buyer in
accordance with this Agreement and payment therefor, Buyer will become the
record and beneficial owner and holder of the Shares free and clear of all
Encumbrances.  On the Closing Date, all of the outstanding equity securities and
other securities of each Acquired Company, other than the Company, will be owned
of record and beneficially by one or more of the Acquired Companies, free and
clear of all Encumbrances.  All of the outstanding equity securities of each
Acquired Company have been duly authorized and validly issued and are fully paid
and nonassessable and were not issued  in violation of any Legal Requirement,
right of first refusal, purchase option, call option, subscription right,
pre-emptive right or any similar right.  No Acquired Company owns any equity
securities or other securities of any Person (other than Acquired Companies) or
any direct or indirect equity or ownership interest in any other
business.  Except as set forth in this Agreement or as may be set forth in the
Ancillary Agreements, there are no Contracts relating to the issuance, sale or
transfer or any securities of any Acquired Company, including (but not limited
to) any outstanding subscriptions, warrants, options, purchase rights,
convertible securities, calls, agreements, arrangements or commitments of any
character relating to, or entitling any Person to purchase or otherwise acquire,
the Shares or other securities or equity interests of the Acquired
Companies.  There are no outstanding or authorized equity appreciation, phantom
stock, profit participation or similar rights with respect to the Acquired
Companies.  Except as may be set forth in the Ancillary Agreements, there are no
voting trusts, stockholder agreements, proxies or other agreements or
understanding in effect with respect to the voting or transfer of any of the
Shares or other securities or equity interests of the Acquired Companies.  There
are no bonds, debentures, notes or other forms of indebtedness of any Acquired
Company having the right to vote (or that are convertible into, or exchangeable
for Shares or any other securities or equity interests of the Acquired Companies
having the right to vote) on any matters on which holders of Shares or other
securities or equity interests of the Acquired Companies may vote or whose
holders’ consent is required in connection with this Agreement or any of the
Ancillary Agreements.
 
2.4 Financial Statements.
 
(a) Seller has provided to Buyer (i) a pro forma consolidated balance sheet of
the Business as of June 30, 2009 (the “June Pro Forma Balance Sheet”) and the
related pro forma consolidated statements of income  and cash flows of the
Business for the nine months ended June 30, 2009 (together with the June Pro
Forma Balance Sheet the “June Pro Forma Financial Statements”), and (ii) a pro
forma consolidated balance sheet of the Business as of December  31, 2009 (the
“December Pro Forma Balance Sheet”), and the related pro forma consolidated
statements of income and cash flows for the six months ended December  31, 2009
(together with the December Pro Forma Balance Sheet, the “December Pro Forma
Financial Statements”).  The June Pro Forma Financial Statements and the
December Pro Forma Financial Statements  are referred to collectively as the
“Pro Forma Financial Statements.”
 
(b) The Pro Forma Financial Statements have been derived from the books and
records of Seller and have not been separately audited.  The Pro Forma Financial
Statements (i) properly include adjustments for instances where adjustments were
material in respect of the Business but were not material for Seller’s financial
statements, (ii) were prepared in accordance with the books of account and other
financial records of Seller and can be legitimately reconciled with the books
and records of Seller, and (iii) present fairly and accurately in all material
respects the financial condition of the Business, the results of operations of
the Business and the cash flows of the Business as of the date indicated or for
the period indicated, as applicable; provided, that the Pro Forma Financial
Statements (i) do not contain financial statement footnotes necessary to comply
with GAAP, (ii) reflect to the extent possible the assets, liabilities, revenues
and expenses that would have resulted if the Business had operated as an
unaffiliated independent company, (iii) include estimations for allocation of
various assets, liabilities, revenues, costs and expenses on a reasonable basis
and (iv) have not been audited by any independent certified public accountants
or auditors.
 
(c) Seller’s system of internal controls over the Business’ financial reporting
is sufficient, in all material respects, to provide reasonable assurance that
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP.
 
2.5 Books and Records.
 
The accounting books and records, minute books and stock record books of the
Acquired Companies, and the accounting books and records of any other Emcore
Companies in so far as they relate to the Business, copies of which have been
made available to Buyer, are true, complete and correct in all material
respects.  The minute books of the Acquired Companies contain materially
accurate and complete records of all meetings held of, and corporate action
taken by, the equity holders, the boards of directors, and committees of the
boards of directors of the Acquired Companies, and comprise all corporate
records and minutes required to be kept by the Acquired Companies.  At the
Closing, all such books and records will be in the possession of the Acquired
Companies.
 
2.6 Title to Properties; Encumbrances.
 
(a) The Acquired Companies do not own any real property.  Section 2.6 of the
Seller’s Schedule contains a list, as of the date of this Agreement, of all real
estate leasehold interests owned by any Emcore Company and used in the Business
(“Leased Real Properties”).  As of the date of this Agreement, all leases or
subleases of the Emcore Companies used in the Business are, and as of the
Closing all leases or subleases of the Emcore Companies will be, in full force
and effect, valid and effective in accordance with their respective terms and
enforceable against the respective lessors thereto, subject, as to enforcement,
to applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
now or hereafter in effect affecting creditors’ rights generally and general
principles of equity, and there is not, under any of such lease or sublease, any
existing default or event of default (or event which with notice or lapse of
time, or both, would constitute a default) by the Emcore Companies or, to the
Knowledge of Seller, by the other party to such lease or sublease.  There are no
subleases, licenses, concessions, or other agreements, written or oral, granting
any Person, other than another Emcore Company, the right of use or occupancy of
all or any portion of any Leased Real Properties.  All leases and subleases of
Leased Real Properties are currently in material compliance with all Legal
Requirements and the Leased Real Properties currently conform in all material
respects with all covenants, conditions, restrictions, reservations, land use,
zoning, health, fire, water and building codes and any applicable Legal
Requirements.  Copies of such leases and subleases have been delivered, or made
available, to Buyer.
 
(b) As of the date of this Agreement, the Emcore Companies own, and, except for
cash and cash equivalents, as of the Closing the Acquired Companies will own,
all the properties and assets (whether real, personal, or mixed and whether
tangible or intangible, including but not limited to such assets as listed in
the Fixed Assets List) of the Business reflected as owned in the books and
records of the Emcore Companies, including all of the properties and assets
reflected in the December  Pro Forma Balance Sheet (except for assets held under
capitalized leases and personal property sold since the Pro Forma Balance Sheet
Date in the Ordinary Course of Business), and all of the properties and assets
of the Business purchased or otherwise acquired by the Emcore Companies since
the Pro Forma Balance Sheet Date (except for personal property acquired and sold
since the Pro Forma Balance Sheet Date in the Ordinary Course of Business).  All
properties and assets reflected in the December  Pro Forma Balance Sheet are
free and clear of all Encumbrances except for (i) those relating to Taxes not
yet delinquent, (ii) those that do not materially detract from the value of the
property subject thereto or interfere in any material respect with the Emcore
Companies’ ability to conduct the Business as currently conducted or to occupy
and utilize such properties for their intended purposes and (iii) those listed
in Section 2.6 of the Seller’s Schedule (“Permitted Encumbrances”).
 
2.7 Sufficiency of Assets
 
.  All assets (including, without limitation, Leased Real Properties, buildings,
plants, leasehold improvements, structures, facilities, equipment, mechanical
assets, computer systems, offices, other items of tangible property and software
owned, leased or used, including but not limited to such assets as listed in the
Fixed Assets List) used in the Business are (as applicable) structurally sound,
in good operating condition and repair, free from material defect (subject to
normal wear and tear given the use and age of such assets), have been maintained
in all material respects in accordance with generally accepted industry
practice, are useable in the Ordinary Course of Business and conform in all
material respects to Legal Requirements and Permits relating to their
construction, use and operation.  The rights, properties and tangible and
intangible assets of the Acquired Companies (including but not limited to such
assets as listed in the Fixed Assets List) and the facilities and services to
which the Acquired Companies have or will have a contractual right, and the
rights of Buyer and its respective Affiliates (including the Acquired Companies)
pursuant to this Agreement and the Ancillary Agreements will, include all
rights, properties, assets, facilities and services that are necessary for Buyer
and their Affiliates (including the Acquired Companies) to carry on the Business
immediately after the Closing in the places and substantially in the manner as
conducted as at the date of this Agreement and as the Business was carried on in
the twelve (12) months prior to the date of this Agreement.
 
2.8 Accounts Receivable
 
.  All accounts receivable of the Emcore Companies arising from the Business
that are reflected on the December  Pro Forma Balance Sheet (collectively, the
“Accounts Receivable”) represent valid obligations arising from sales actually
made or services actually performed in the Ordinary Course of Business.  There
is no contest, claim or right of set-off, other than returns in the Ordinary
Course of Business, under any Contract with any obligor of an Accounts
Receivable relating to the amount or validity of such Accounts Receivable.  The
Accounts Receivable have been recorded in accordance with GAAP and in a manner
consistent with historical practice.  Seller has made available to Buyer a
complete and accurate list of all Accounts Receivable as of the Pro Forma
Balance Sheet Date, which list sets forth the aging of such Accounts Receivable.
 
2.9 Inventory
 
.  All Inventory with respect to the Business, whether reflected on the
December  Pro Forma Balance Sheet or subsequently acquired, consists, and as of
the Closing Date all Inventory of the Acquired Companies will consist, of a
quality and quantity usable and salable in the Ordinary Course of Business,
except for excess and obsolete items and items of below-standard quality, all of
which have been written off or written down (through general reserves or
otherwise) to net realizable value in the December  Pro Forma Balance Sheet or
on the accounting records of the Acquired Companies as of the Closing Date, as
the case may be.  All Inventory of the Acquired Companies is properly reflected
on the books and records of the Acquired Companies, and to the extent not
written off, is recorded at the lesser of cost and fair market value, on a
standard cost basis, as of the Closing Date on a consistent basis in accordance
with GAAP.  The quantities of each item of Inventory (whether raw materials,
work in process, or finished goods) are sufficient for the normal operation of
the Business in accordance with past practice.
 
2.10 No Undisclosed Liabilities.
 
(a) The Acquired Companies have no liabilities or obligations of any nature
(whether known or unknown and whether absolute, accrued, contingent or
otherwise) required to be reflected as liabilities on the financial statements
in accordance with GAAP except for (i) liabilities or obligations reflected or
reserved against in the December Pro Forma Financial Statements and (ii) current
liabilities incurred in the Ordinary Course of Business since the Pro Forma
Balance Sheet Date and not in violation of this Agreement.  Since the Pro Forma
Balance Sheet Date, none of the Acquired Companies has experienced any loss or
liability contingencies (as such term is used in Accounting Standards
Codification 450 issued by the Financial Accounting Standards Board).
 
2.11 Taxes.
 
(a) All Tax Returns required to be filed by or on behalf of the Acquired
Companies, either separately or as a member of a group of corporations, on or
before the date hereof are true, correct and complete.  All such Tax Returns
were duly and timely filed (taking into account any extension of time to file
granted or obtained) and all Taxes (including, Taxes withheld from employees’
salaries and all other withholding Taxes and obligations and deposits required
to be made by or with respect to the Acquired Companies) due have been timely
paid, or to the extent not due and payable as of the date hereof, adequate
provision for the payment thereof has been made.  The charges, accruals, and
reserves with respect to Taxes on the books, records and financial statements of
the Acquired Companies, in the aggregate, are adequate (determined in accordance
with GAAP) and are at least equal to the Acquired Companies’ liability for Taxes
for all fiscal periods through the Closing Date.
 
(b) No audit or other examination of any Tax Return of any of the Acquired
Companies or any Tax group of which an Acquired Company is a member is presently
in progress, nor have any of the Acquired Companies or any Tax group of which an
Acquired Company is a member been notified of any request for such an audit or
other examination.
 
(c) None of the Shares or the assets of the Business is subject to any lien
relating to or attributable to Taxes.  To the Knowledge of Seller, no claim has
been asserted relating to or attributable to Taxes, which, if adversely
determined, would result in any lien on the Shares or the assets of the
Business.
 
(d) Neither Seller nor any of the Acquired Companies have received any notice of
a proposed assessment of Taxes with respect to the Business or an Acquired
Company, or executed any waiver of any statute of limitations on or extending
the period for, the assessment or collection of any Tax with respect to the
Business which is still in effect.
 
(e) There are no actions, suits, proceedings or claims now pending by or against
any of the Emcore Companies in respect of any Taxes or assessments with respect
to the Business.
 
(f) No claim has been made by an authority in a jurisdiction where an Acquired
Company does not file Tax Returns that the Acquired Company is or may be subject
to taxation by that jurisdiction.
 
(g) None of the Acquired Companies is party to, bound by, or has any obligations
under any tax sharing or allocation agreements, tax indemnification agreement or
similar contract or arrangement, whether written or unwritten.
 
(h) None of the Acquired Companies has been a member of an affiliated group of
corporations within the meaning of Section 1504 of the Code (or any similar
provision of state, local or foreign law), other than an affiliated group of
which Seller is the common parent.
 
(i) None of the Acquired Companies has an interest in or is subject to any joint
venture, partnership, or other arrangement or contract which is treated as a
partnership for U.S. federal income Tax purposes.  None of the Acquired
Companies is a successor to any other Person by way of merger, reorganization or
similar transaction.
 
(j) No Acquired Company is a party to an arrangement under which it has paid or
could be required to pay any excess parachute payment or any other amount that
might not be fully deductible under Sections 162(m) or 280G of the Code (or
similar provisions of an analogous state, local or foreign law).
 
(k) No Acquired Company and no other member of a Tax group to which an Acquired
Company is a member has engaged or agreed to engage in a reportable transaction
within the meaning of Section 6707A of the Code that could affect its Tax
liability for any taxable period as to which the period for audit and assessment
has not expired.
 
(l) The Seller is not a foreign person within the meaning of Section 1445 of the
Code.
 
2.12 Employee Benefits.
 
(a) Section 2.12 of the Seller’s Schedule contains a list, as of the date of
this Agreement, of all plans, agreements, arrangements or commitments (whether
provided by insurance, self-insurance or otherwise) that are (i) employment,
consulting or deferred compensation agreements, (ii) executive compensation,
incentive, equity compensation, bonus, employee pension, profit-sharing,
savings, retirement, stock option, stock purchase, or severance pay plans, (iii)
welfare, life insurance, health, dental, vision, cafeteria benefit, dependent
care, post-retirement benefit, worker’s compensation, unemployment benefit,
disability or accident plans, (iv) holiday, vacation, leave of absence, or other
bonus practice, (v) fringe benefits, expense reimbursement, automobile or other
transportation allowance or (vi) any other employee benefit plans, agreements,
arrangements or commitments, including, without limitation, any “employee
benefit plan,” as defined in Section 3(3) of ERISA, (collectively, “Plans”)
currently sponsored, maintained, or contributed to by the Emcore Companies or
any of their ERISA Affiliates with respect to current or former employees or
consultants of the Business.  Section 2.12 of the Seller’s Schedule also
contains a list, as of the date of this Agreement, of all Plans sponsored,
maintained, or contributed to by any Acquired Company, or with respect to which
any Acquired Company has or may have any Liability, other than pursuant to the
Transition Services Agreement, (collectively (together with the Plans to be
established pursuant to Section 4.2), the “Acquired Company Plans”).
 
(b) No Acquired Company Plan was in effect prior to the Restructuring.  No
Acquired Company Plan has received assets or Liabilities from any Plan.  No
Acquired Company Plan nor any trust created thereunder, now holds or has
heretofore held as assets any stock or securities issued by Seller, any ERISA
Affiliate or any Acquired Company.  No Acquired Company Plan provides benefits
that are materially different from those provided to current employees of the
Business under any Plan.
 
(c) None of Seller, any Acquired Company nor any of their respective ERISA
Affiliates has ever sponsored, maintained, contributed to or been required to
contribute to (i) an “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) that is subject to Title IV of ERISA or Section 412 of
the Code, (ii) a “multiemployer plan” within the meaning of Sections 3(37) or
4001(a)(3) of ERISA), (iii) any “multiple employer welfare arrangement” (within
the meaning of Section 3(40) of ERISA), or (iv) a multiple employer plan for
which the Company would reasonably be expected to incur liability under Sections
4063 or 4064 of ERISA.
 
(d) Seller has made available to Buyer true, complete and correct copies of all
documents and summary plan descriptions of the Acquired Company Plans or summary
descriptions of any such Acquired Company Plan not otherwise in writing.  Seller
has made available to Buyer true, complete and correct copies of the most recent
determination letters and opinion letters and the Forms 5500 filed in the most
recent three plan years with respect to each Section 401(k) Acquired Company
Plan, including all schedules thereto and financial statements with attached
opinions of independent accountants.  Seller has made available to Buyer
summaries of material modifications and material communications distributed
within the last year to the participants of each Section 401(K) Acquired Company
Plan.  Seller has made available to Buyer all communications received from, or
sent to, the Internal Revenue Service, Pension Benefit Guaranty Corporation, the
United States Department of Labor or any other Governmental Body within the last
three years and any Forms 5330 required to be filed, whether related to an
Acquired Company Plan or otherwise.  The Seller, the Acquired Companies and
their respective ERISA Affiliates, as applicable, have maintained all employee
data necessary to administer each Acquired Company Plan, including all data
required to be maintained under Sections 107 and 209 of ERISA, and such data are
true, complete and correct and are maintained in usable form.
 
(e) Each of the Acquired Companies has performed all obligations required to be
performed by it under, is not in default under or in violation of, and, to the
Knowledge of Seller, no default or violation by any other party has occurred
with respect to, any of the Acquired Company Plans.  No breach of fiduciary duty
has occurred, nor have the Acquired Companies or any “fiduciary” (as such term
is defined in Section 3(21) of ERISA) with respect to the Acquired Company Plans
has engaged in any conduct, that would result in the assessment of any excise
Tax, Liability or penalty under the Code, including, without limitation Code
Sections 4971 through 4980G, or under Title I of ERISA, including, without
limitation, ERISA Sections 502(i) and 502(l).
 
(f) None of the execution and delivery of this Agreement or the consummation of
the transactions contemplated hereby will (i) result in any current or former
employee, director or consultant of the Acquired Companies becoming entitled to
any deferred compensation, bonus or severance pay, materially increase or
otherwise enhance any benefits otherwise payable by the Acquired Companies, (ii)
result in the acceleration of time of payment or vesting, or an increase in the
amount of any compensation due to any current or former employee, director or
consultant of the Acquired Companies, (iii) result in forgiveness in whole or in
part of any outstanding loans made by the Acquired Companies to any of their
current or former employees, directors or consultants or (iv) result in a
payment by an Acquired Company that would be considered an “excess parachute
payment” or any other amount that might not be fully deductible under Section
280G of the Code or subject to the excise Tax under Section 4999 of the Code (or
similar provisions of state, local or foreign law).
 
(g) All contributions and other payments required to be made by any of the
Acquired Companies to or under any Acquired Company Plan (or to any Person
pursuant to the terms thereof) have been made when due, or, if not yet due, the
amount of such payment or contribution obligation has been reflected on the
books, records and financial statements of the Acquired Companies.  In addition,
with respect to each Acquired Company Plan intended to include an arrangement
described in Section 401(k) of the Code, the Acquired Companies have at all
times made timely deposits of employee salary deferral contributions and
participant loan repayments, as determined pursuant to regulations issued by the
United States Department of Labor.
 
(h) Each of the Acquired Company Plans intended to be “qualified” within the
meaning of Section 401(a) of the Code has either (i) received a favorable
determination letter issued by the IRS as to its qualified status or (ii) has
been established under a standardized master and prototype or volume submitter
plan for which a favorable advisory letter or opinion letter issued by the IRS
has been obtained by the plan sponsor and is valid as to the adopting employer,
and each trust established in connection with any Acquired Company Plan which is
intended to be exempt from federal income taxation under Section 501(a) of the
Code is so exempt, and, to the Knowledge of Seller, no events have occurred
since the issuance of such letter that would be reasonably expected to adversely
affect the tax-qualified status of such Acquired Company Plan or the exempt
status of such trust.
 
(i) Each Acquired Company Plan has at all times been maintained, administered,
and operated in compliance with its terms, and all applicable Legal
Requirements, including, without limitation, ERISA and the Code.  The Acquired
Companies are in compliance with all applicable Legal Requirements, including,
without limitation, ERISA and the Code.  With respect to the Acquired Company
Plans, all Tax, annual reporting and other governmental filings required by
ERISA and the Code have been timely filed with the appropriate Governmental Body
(which were true, correct and complete as of the date filed) and all notices and
disclosures have been timely provided to Acquired Company Plan
participants.  All fees, interest, penalties and assessments that are payable by
or for the Acquired Companies have been timely reported, fully paid and
discharged.
 
(j) None of the Acquired Company Plans that are “welfare plans” within the
meaning of Section 3(1) of ERISA provides for any post-employment or retiree
benefits, including but not limited to medical, disability or life insurance,
other than continuation coverage required to be provided under Section 4980B of
the Code, Part 6 of Title I of ERISA, or applicable state law.  No Acquired
Company Plan is, or is funded through, a voluntary employee benefit association
under Section 501(a)(9) of the Code.  The Acquired Companies are in compliance
with (i) the requirements of the applicable health care continuation and notice
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and the regulations promulgated thereunder and any similar state law,
and (ii) the applicable requirements of the Health Insurance Portability and
Accountability Act of 1996, as amended, and the regulations promulgated
thereunder.
 
(k) Other than benefit claims under the Acquired Company Plans in the Ordinary
Course of Business, there are no actions, suits, investigations, audits,
proceedings or litigation of any kind pending against, involving or, to the
Knowledge of Seller, Threatened against, any Acquired Company Plan, the Acquired
Companies by an Acquired Company Plan participant (or beneficiary thereof) or by
any Governmental Body with respect to an Acquired Company Plan.
 
(l) Each “nonqualified deferred compensation plan” (as defined in section
409A(d)(1) of the Code) with respect to which any Acquired Company is a “service
recipient” (within the meaning of section 409A of the Code) has been operated
since January 1, 2005, in compliance with the applicable provisions of section
409A of the Code and the treasury regulations and other official guidance issued
thereunder (or similar provision of state law) (collectively, “Section 409A”),
and has been since January 1, 2009, in documentary compliance with the
applicable provisions of Section 409A; and none of the Acquired Companies has
been required to report any Taxes due as a result of a failure to comply with
Section 409A.  None of the Acquired Companies has any indemnity obligation for
any Taxes or interest imposed or accelerated under Section 409A.
 
(m) With respect to each employee benefit plan, program, or other arrangement
providing compensation or benefits to any employee or former employee of any of
the Acquired Companies (or any dependent thereof) which is subject to the laws
of any jurisdiction outside of the United States (the “Foreign Plans”): (i) such
Foreign Plan has been maintained in all material respects in accordance with all
applicable requirements and all Legal Requirements, (ii) if intended to qualify
for special tax treatment, such Foreign Plan meets all requirements for such
treatment, (iii) if intended or required to be funded and/or book-reserved, such
Foreign Plan is fully funded and/or book reserved, as appropriate, based upon
reasonable actuarial assumptions, and (iv) no material Liability exists or
reasonably could be imposed upon the assets of any of the Acquired Companies by
reason of such Foreign Plan.
 
2.13 Compliance with Legal Requirements; Governmental Authorizations.
 
(a) Since January 1, 2008, the Emcore Companies have conducted and currently are
conducting the Business in compliance in all material respects with all Legal
Requirements applicable to the Business.
 
(b) None of the Emcore Companies has received, at any time since January 1,
2008, any notice from any Governmental Body regarding any actual, alleged,
possible, or potential violation of, or failure to comply with, any Legal
Requirement applicable to an Acquired Company or the Business.
 
(c) Section 2.13(c) of the Seller’s Schedule sets forth, as of the date of this
Agreement, all material certificates, franchises, licenses, permits, orders,
authorizations, registrations, declarations, filings, approvals and clearances
of any Governmental Body (collectively, the “Company Permits”) issued or granted
to the Emcore Companies to carry on the Business.  None of such Company Permits
will be subject to suspension, modification, revocation or non-renewal as a
result of the execution and delivery of this Agreement or the Ancillary
Agreements or the consummation of the transactions contemplated hereby and
thereby.  The Company Permits disclosed in Section 2.13(c) of the Seller’s
Schedule constitute all Company Permits required of each Acquired Company to
enable the Acquired Companies to own, lease, operate or otherwise hold their
properties and assets and in order to carry on the Business as it is being
conducted as of the date of this Agreement and as it was carried on in the
twelve (12) months prior to the date of this Agreement.
 
2.14 Legal Proceedings; Orders.
 
(a) There is no pending Proceeding:
 
(i) that has been commenced by or against any Acquired Company or that relates
to any of the assets owned, leased or used by any Emcore Company and relating to
the Business; or
 
(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the transactions
contemplated herein or in any of the Ancillary Agreements, and, to the Knowledge
of Seller, no such Proceeding has been Threatened.
 
(b) There is no Order to which any Emcore Company is party or subject to or in
default of or to which any of the assets owned, leased or used by any Emcore
Company is subject that would be material to the Business or, taken as a whole,
the Acquired Companies or would affect the legality, validity or enforceability
of this Agreement, any Ancillary Agreement or the consummation of the
transactions contemplated hereby or thereby, and, to the Knowledge of Seller, no
employee of any Acquired Company is subject to any Order that prohibits such
employee from engaging in or continuing any conduct, activity, or practice
relating to the Business.
 
2.15 Absence of Certain Changes and Events
 
.  Since the Pro Forma Balance Sheet Date, except as contemplated by this
Agreement (including the Restructuring Plan) or the Ancillary Agreements, (i)
the Emcore Companies have conducted the Business only in the Ordinary Course of
Business and (ii) there has not been any Company Material Adverse Effect.
 
(a) the Seller has not, and none of the Acquired Companies have (i) issued,
sold, pledged, granted, transferred or otherwise disposed of (or authorized the
issuance, sale, pledge, grant transfer or other disposition) or (ii) created,
permitted, allowed or suffered to exist any Encumbrance in respect of, any
notes, bonds or other debt securities of an Acquired Company, any equity
securities of an Acquired Company or any other securities exchangeable for,
convertible into or exercisable for any equity securities (or derivative
securities thereof) of an Acquired Company;
 
(b) none of the Acquired Companies has acquired (including by merger,
consolidation or acquisition of stock or assets) any interest in any
corporation, partnership, other business organization or Person or any division
thereof;
 
(c) none of the Acquired Companies has incurred or assumed any liabilities,
obligations or indebtedness for borrowed money (including any amounts owed to
Seller or any other Emcore Companies), except in the Ordinary Course of Business
or guaranteed any such liabilities, obligations or indebtedness, or issued any
other debt securities;
 
(d) none of the Emcore Companies has sold (other than sales of Inventory in the
Ordinary Course of Business), transferred, leased, licensed or otherwise
disposed of any material asset or any real or material personal property of the
Business or mortgaged, pledged or imposed any Encumbrance on any material asset
or any real or material personal property of the Business, tangible or
intangible, including the sale, transfer, lease, license or other disposition of
any of the Intellectual Property Assets (other than in the Ordinary Course of
Business);
 
(e) none of the Emcore Companies has cancelled, paid, discharged, compromised,
waived, or released any debt, liability, claim or obligation (whether absolute,
accrued, asserted or unasserted, contingent or otherwise) of the Business,
except for debts, liabilities, claims or obligations cancelled, paid,
discharged, compromised, waived or released with creditors, customers,
contractors or subcontractors of the Business in the Ordinary Course of
Business;
 
(f) none of the Emcore Companies has suffered any damage to or destruction or
loss of any material asset or property of the Business;
 
(g) none of the Emcore Companies has intentionally waived, cancelled or released
any material right, claim or amount receivable of the Business except for rights
waived in the Ordinary Course of Business;
 
(h) none of the Emcore Companies has made any material change in its accounting
principles, methods, practices, procedures or policies, including revenue
recognition procedures, with respect to the Business;
 
(i) none of the Emcore Companies has made any capital expenditures with respect
to the Business that are, in the aggregate, in excess of $250,000;
 
(j) none of the Acquired Companies has assumed, guaranteed or endorsed, or
otherwise as an accommodation become responsible for, any obligations or
liabilities of any Person, or otherwise made any loans or advances in connection
with the Business;
 
(k) none of the Emcore Companies has entered into, terminated, or received
notice of termination of, any Contract or transaction with respect to the
Business involving a total remaining commitment by or to any Emcore Company of
at least $250,000, other than in the Ordinary Course of Business;
 
(l) none of the Acquired Companies or any Tax group of which any such Acquired
Company is a member has made any material Tax election or settlement or
compromise of any material Tax Liability or refund by or affecting any Acquired
Company or change in any annual Tax accounting period or method of Tax
accounting, filing of any material amendment to a Tax Return, entry into any
closing agreement relating to any material Tax, surrender of any right to claim
a material Tax refund, or consent to any extension or waiver of the statute of
limitations period applicable to any material Tax claim or assessment;
 
(m) none of the Emcore Companies has accelerated, terminated, modified or
cancelled any Contract (or series of related Contracts) of the Business to which
any of the Emcore Companies is a party or by which any of them is bound outside
the Ordinary Course of Business;
 
(n) none of the Acquired Companies has made any capital investment in, any loan
to, or any acquisition of the securities or assets of, any other Person (or
series of related capital investments, loans, and acquisitions) either involving
more than $250,000 or outside the Ordinary Course of Business;
 
(o) none of the Emcore Companies has granted any license or sublicense of any
rights under or with respect to any Intellectual Property Assets outside the
Ordinary Course of Business;
 
(p) none of the Acquired Companies has amended or otherwise modified the
Organizational Documents of any Acquired Company;
 
(q) none of the Acquired Companies has declared, set aside or paid any dividend
or distribution payable in cash, stock, property or otherwise to any stockholder
or member of the Acquired Companies with respect to its equity or debt
securities;
 
(r) none of the Acquired Companies has reclassified, combined, split, subdivided
or otherwise amended the terms of, or purchased, redeemed or otherwise acquired,
directly or indirectly, any of its equity or debt securities (or securities
convertible into, or exercisable or exchangeable for equity or debt securities)
or issued or redeemed any warrants, options or other rights of any kind to
acquire its equity securities;
 
(s) none of the Acquired Companies has made any loan to, or entered into any
other transaction with, any of its directors, officers, and employees outside
the Ordinary Course of Business;
 
(t) none of the Emcore Companies has entered into, modified, amended,
terminated, permitted the lapse of or renewed any lease or reciprocal easement
agreement, operating agreement or other material agreement relating to, real
property of the Business;
 
(u) with respect to the Business, none of the Emcore Companies has entered into,
adopted, extended, renewed or amended any collective bargaining agreement or
other Contract with any labor organization, union or association, except in each
case as required by Legal Requirements;
 
(v) with respect to the Business, other than in the Ordinary Course of Business,
none of the Emcore Companies has (i) granted or announced any increase in or
acceleration of the compensation, bonus or benefits, or otherwise increased the
compensation, bonus or benefits payable, or to become payable, to any employee,
director, officer, manager, or consultant of, any Emcore Company, (ii) granted
any rights to retention, severance or termination pay to, or entered into any
new (or amended any existing) employment, consulting, retention, severance or
other Contract with, any such employee, director, officer, agent or consultant,
in each case except as may be required by Legal Requirements or (iii) adopted or
established any new employee benefit plans for employees, or taken any action to
accelerate the vesting, payment or funding of compensation or benefits under any
Plan, to the extent not already provided in any such Plan; and
 
(w) none of the Emcore Companies has entered into any Contract to do any of the
foregoing.
 
2.16 Contracts; No Defaults.
 
(a) The following Contracts shall be deemed to be “Material Contracts”: any
Contract with respect to the Business to which any Emcore Company is a party or
by which any Emcore Company is bound that:
 
(i) involves performance of services or delivery of goods or materials by one or
more Emcore Company of an amount or value in excess of $250,000 in the
aggregate;
 
(ii) involves performance of services for or delivery of goods or materials to
one or more Emcore Company of an amount or value in excess of $250,000 in the
aggregate;
 
(iii) was not entered into in the Ordinary Course of Business and that involves
expenditures or receipts of one or more Emcore Companies in excess of $250,000
in the aggregate;
 
(iv) is a lease, rental or occupancy agreement, license, installment and
conditional sale agreement, or other Contract affecting the ownership of,
leasing of, title to, use of, or any leasehold or other interest in, any real or
personal property (except personal property leases and installment and
conditional sales agreements having a value per item or aggregate payments of
less than $50,000 annually and with terms of less than one year);
 
(v) is a licensing agreement or other Contract with respect to patents,
trademarks, copyrights or other intellectual property, other than (A) standard
non-disclosure agreements with employees and consultants and (B) non-exclusive
licenses to or with any Person entered into in the Ordinary Course of Business;
 
(vi) is a joint venture, partnership or similar arrangement, however named,
involving a sharing of profits, losses, costs or liabilities by any Emcore
Company with any other Person or any Contract relating to holding, voting or
transferring any capital stock or other equity interest by any Acquired Company
(including any stockholders’ agreement);
 
(vii) contains covenants, including non-solicitation provisions, that purport to
restrict the business activity of any Acquired Company or limits the freedom of
any Acquired Company to engage in any line of business or to compete with any
Person;
 
(viii) requires any Emcore Company to incur in excess of $250,000 in the
aggregate for capital expenditures;
 
(ix) is a sales agency, marketing or distribution agreement of the Emcore
Companies, involving an amount in excess of $250,000 or provides for payments to
or by any Person based on sales, purchases or profits, other than direct
payments for goods;
 
(x) is a power of attorney that is currently effective and outstanding;
 
(xi) is an agreement by any Acquired Company to purchase any capital stock or
other debt or equity securities of any Person;
 
(xii) is an agreement (or group of related agreements) under which any Acquired
Company has created, incurred or guaranteed any indebtedness, liabilities or
obligations, or issued any note, bond, debenture or similar instrument, for
borrowed money, or any capitalized lease obligation or under which it has
imposed an Encumbrance on any of its assets, tangible or intangible;
 
(xiii) is a bonus, profit sharing, incentive, deferred compensation, severance
or change in control (exclusive of generally applicable severance policy) or
other material plan or arrangement for the benefit of any of the Acquired
Companies’ managers, directors, officers or employees;
 
(xiv) is a collective bargaining agreement, or other Contract with any labor
organization, union or other similar association;
 
(xv) is an employment agreement with an Emcore Company providing for payments to
any Person in excess of $100,000 annually;
 
(xvi) is a Contract between or among any Acquired Company on the one hand, and
any Seller Affiliate (other than an Acquired Company) or any current or former
officer, director (or nominee for director) or employee of any Seller Affiliate
(other than an Acquired Company) on the other hand;
 
(xvii) is an agreement under which the consequences of a default or termination
would have a material adverse effect on the Business;
 
(xviii) is a hedging or factoring Contract related to currency exchange,
interest rates, commodity prices or similar Contract; or
 
(xix) is a material amendment, supplement or modification (whether oral or
written) of any of the foregoing.
 
(b) Each Material Contract is in full force and effect and is valid, binding and
enforceable by the applicable Emcore Company in accordance with its terms.
 
(c) Each Emcore Company is in material compliance with all applicable terms and
requirements of each Material Contract under which such Emcore Company has any
obligation or liability or by which such Emcore Company or any of the assets
owned, leased or used by such Emcore Company is bound.
 
(d) To the Knowledge of Seller, each other Person that has any obligation or
liability under any Material Contract under which an Emcore Company has any
rights is in material compliance with all applicable terms and requirements of
such Material Contract.
 
(e) No Emcore Company has given to or received from any other Person any notice
regarding any actual, alleged, possible, or potential material violation or
breach of, or material default under, any Material Contract or any intention to
terminate any Material Contract.
 
(f) Section 2.16 of the Seller’s Schedule contains a list, as of the date of
this Agreement, of all Material Contracts, including the parties to such
Material Contracts.  Seller has made available to Buyer true, complete and
correct copies (or in the case of oral agreements, a reasonably complete
summary) of all Material Contracts as of the date of this Agreement, together
with any amendments or waivers thereto.
 
2.17 Insurance
 
.  Section 2.17 of the Seller’s Disclosure sets forth a true, complete and
correct list, as of the date of this Agreement, of (a) all material fire and
casualty, general liability, life and workers’ compensation, business
interruption, product liability, and sprinkler and water damage insurance
policies maintained by, or on behalf of, the Emcore Companies that relate to the
Business, and (b) if policies have been issued to, but not received by, or on
behalf of each of the Emcore Companies, binders relating to such policies (the
“Insurance Policies”).  Seller has provided Buyer with a list, as of the date of
this Agreement, of each outstanding claim under the Insurance Policies for an
amount in excess of $50,000.  As of the date of this Agreement, all of such
Insurance Policies are legal, valid, binding and enforceable and in full force
and effect and none of the Emcore Companies is in breach or default with respect
to its obligations under such Insurance Policies (including with respect to
payment of premiums).  To the Knowledge of Seller, there are no circumstances
that exist that would relieve the insurer of any obligation to provide coverage
under any of the Insurance Policies and no notice of cancellation has been
received with respect to any Insurance Policy which has not been replaced on
substantially similar terms prior to the date of such cancellation.  The
Insurance Policies comprise all such insurance policies in respect of the
Business as the Emcore Companies are required to maintain by Legal
Requirements.  All Insurance Policies are with insurance companies reasonably
believed by Seller to be financially sound and reputable.  The activities and
operations of the Emcore Companies relating to the Business have been conducted
in a manner so as to conform in all material respects to all applicable
provisions of such Insurance Policies.
 
2.18 Environmental Matters.
 
(a) The conduct of the Business is not in violation of any Environmental Law and
any past violations with respect to the Business have been resolved without any
ongoing or pending costs or obligations.
 
(b) The Emcore Companies have obtained, and are in compliance with all,
Environmental Permits required for the Business and any past non-compliance
related to the Business has been resolved without any ongoing or pending costs
or obligations.
 
(c) There has been no Release of any Hazardous Materials arising from or related
to the Business that require any Remedial Action pursuant to Environmental Law.
 
(d) No Emcore Company is conducting or funding any Remedial Action that arises
from or in any way is related to the Business.
 
(e) No Emcore Company has received any written notice from any Governmental Body
or other Person of a Proceeding, nor to the Knowledge of Seller is any
Proceeding Threatened or pending against any Emcore Company, that relates to, or
arises from:
 
(i) the Business being in violation, or alleged violation, of any Environmental
Law; or
 
(ii) any Liability, or alleged Liability under, any Environmental Law.
 
(f) The Emcore Companies’ operations at the Leased Real Properties in Alhambra,
California and at real property formerly leased or otherwise occupied in
Alhambra, California  have not involved the use, storage, Release, or generation
of material or waste containing or comprised of chemicals that are (i) the
contaminants of concern at the San Gabriel Valley Area 3 Superfund Site (United
States Environmental Protection Agency ID No. CAD980818579, the “Superfund
Site”), including, but not limited to, Perchloroethene (“PCE”), Trichloroethene
(“TCE”), cis 1,2-Dichloroethene and other PCE and TCE degradation products,
1,1-Dichloroethene, carbon tetrachloride, 1,2,3-Trichloropropane, other
chlorinated volatile organic compounds, 1,4-Dioxane, Perchlorate, and Nitrate,
or (ii) the subject of any outstanding, pending or Threatened Orders or
Proceedings by any Governmental Body or other Person relating to Remedial
Action.
 
2.19 Employees.
 
(a) Section 2.19 of the Seller’s Schedule contains a true, complete and correct
list, as of the date of this Agreement, of the names of each employee and
independent contractor of the Business who is paid in excess of
$25,000 annually, together with each such person’s date of hire, position or
function, exempt or non-exempt, furloughed or leave status, annual current rate
of compensation, and any entitlement to bonus, commission, severance or other
additional compensation.  To the Knowledge of Seller, no employee of the Emcore
Companies is a party to, or is otherwise bound by, any agreement or arrangement,
including any confidentiality, noncompetition, or proprietary rights agreement,
between such employee and any other Person that in any way adversely affects or
will adversely affect (i) the performance of his or her duties as an employee of
the Acquired Companies or (ii) the ability of any Acquired Company to conduct
the Business.
 
(b) There is no material dispute with respect to the Business pending or, to the
Knowledge of Seller, Threatened between any Emcore Company and any of its
current or former officers, directors, supervisory personnel or any employee or
group of employees.
 
2.20 Labor Relations; Compliance
 
No Acquired Company has been or is a party to any collective bargaining
agreement.  There is not presently pending or existing, and to the Knowledge of
Seller there is not Threatened, with respect to any Acquired Company or the
Business (i) any strike, slowdown, picketing, or work stoppage, (ii) any
Proceeding against or affecting any Emcore Company relating to the alleged
violation of any Legal Requirement pertaining to labor relations or employment
matters, including any charge or complaint filed by an employee or union with
the National Labor Relations Board, the Equal Employment Opportunity Commission,
the Department of Labor, or any comparable Governmental Body, organizational
activity, or other labor or employment dispute against or affecting any of the
Emcore Companies or their premises, (iii) any application for certification of a
collective bargaining agent or (iv) any internal Seller investigations or
Governmental Body investigations relating to any alleged violation of any Legal
Requirements by Emcore Companies pertaining to labor relations or employment
matters.  To the Knowledge of Seller, no event has occurred or circumstance
exists that could provide the basis for any work stoppage or other labor dispute
with respect to the Business.  With respect to the Business, there is no
lock-out of any employees by any Emcore Company and no such action is
contemplated by any Emcore Company.  The Emcore Companies, with respect to the
Business, have complied and are in compliance in all material respects with
their own employment policies and all Legal Requirements relating to labor
relations and employment matters, including but not limited to, employment
status (temporary, leased, independent contractor or otherwise), equal
employment opportunity, nondiscrimination, immigration, wages, hours, benefits,
leave, collective bargaining, withholding and payment of employment taxes,
including social security and similar taxes, occupational safety and health,
affirmative action, workers’ compensation, disability insurance, unemployment
insurance, plant closings, mass layoffs and other terminations.  No Emcore
Company is, with respect to the Business, subject to any Order for the payment
of any material compensation, damages, taxes, fines, penalties, or other
amounts, however designated, or any other Order, for the alleged failure to
comply with any of the foregoing Legal Requirements.  With respect to labor
relations and employment matters of the Business, each Emcore Company is in
compliance with all directives and requests of any Governmental Body, whether in
the form of an Order or otherwise.
 
2.21 Intellectual Property.
 
(a) Intellectual Property Assets.  The term “Intellectual Property Assets”
means:
 
(i) all fictitious business names, trade names, logos, designs, emblems and
product names, registered and unregistered trademarks, service marks, domain
names, internet addresses, and applications therefor as may exist anywhere in
the world together with the associated goodwill, owned by or licensed to any
Emcore Company and used in the Business (collectively, “Marks”);
 
(ii) all patents and patent applications as may exist anywhere in the world,
owned by or licensed to any Emcore Company and used in the Business
(collectively, “Patents”);
 
(iii) all copyrights, including mask works, whether or not registered in both
published works and unpublished works as may exist anywhere in the world, owned
by or licensed to any Emcore Company and used in the Business (collectively,
“Copyrights”); and
 
(iv) all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, plans, drawings, and blue prints as may
exist anywhere in the world, owned by or licensed to any Emcore Company and used
in the Business (collectively, “Trade Secrets”).
 
(b) Agreements.
 
Section 2.21(b) of the Seller’s Schedule contains a true, complete and correct
list, as of the date of this Agreement, of all Material Contracts relating to
the Intellectual Property Assets to which any Emcore Company is a party or by
which any Emcore Company is bound, except for any license implied by the sale of
a product, outbound licenses to any Intellectual Property Assets pursuant to any
Emcore Company’s standard form(s) of outbound license agreements, copies of
which have been provided to Buyer, and licenses for commonly available software
programs with a value of less than $50,000 or open source software programs
under which an Emcore Company is the licensee.  There are no outstanding and, to
the Knowledge of Seller, no Threatened claims of material breach by any Emcore
Company with respect to any Material Contract set forth on Section 2.21(b) of
the Seller’s Schedule.
 
(c) Patents.
 
(i) Section 2.21(c) of the Seller’s Schedule contains a true, complete and
correct list, as of the date of this Agreement, of all Patents, including the
application or registration number, title, jurisdiction in which the application
was made or from which registration issued, date of application and date of
issuance (if issued), and names of all current applicant(s) and registered
owners(s) (as applicable).  One or more of the Emcore Companies is, and as of
the Closing one or more of the Acquired Companies will be, the owner of all
right, title, and interest in and to each of the Patents (other than Patents
licensed to an Emcore Company), free and clear of all Encumbrances and other
adverse claims.
 
(ii) All of the issued Patents are currently in material compliance with formal
Legal Requirements, and are valid and subsisting and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
date of this Agreement.
 
(iii) All products made, used or sold under the Patents have been marked with
proper patent notice.
 
(iv) To the Knowledge of Seller, no product of the Business infringes any third
party patent rights, except where such infringement would not have a material
adverse effect on the Business.
 
(v) No Patent has been or is now involved in any interference, reissue,
re-examination, or opposition proceeding.  To the Knowledge of Seller, there is
no patent or patent application of any third party interfering with any Patent.
 
(d) Trademarks.
 
(i) Section 2.21(d) of the Sellers’ Schedule contains a true, complete and
correct list, as of the date of this Agreement, including jurisdictions where
applied for or registered (if applicable), of all (A) registered Marks, (B)
applications for registration of Marks and (C) material unregistered Marks.  One
or more of the Emcore Companies is, and as of the Closing one or more of the
Acquired Companies will be, the owner of all right, title, and interest in and
to each of the Marks, free and clear of all Encumbrances and other adverse
claims.
 
(ii) No Mark has been or is now involved in any opposition, invalidation or
cancellation proceedings.
 
(iii) To the Knowledge of Seller, no Mark infringes any third party trademark
rights, except where such infringement would not have a material adverse effect
on the Business.
 
(iv) All products, materials and services rendered under a Mark have been and
are properly marked in accordance with Legal Requirements.
 
(e) Copyrights.
 
(i) Section 2.21(e) of the Sellers’ Schedule contains a true, complete and
correct list, as of the date of this Agreement, of all registered Copyrights,
including jurisdictions where registered.  All registered Copyrights are
currently in compliance with all Legal Requirements, are valid and enforceable
and are not subject to any maintenance fees or taxes or actions falling due
within ninety days after the date of this Agreement.  One or more of the Emcore
Companies is, and as of the Closing one or more of the Acquired Companies will
be, the owner of all right, title, and interest in and to each of the Copyrights
listed in Section 2.21(e) of the Seller’s Schedule and unregistered mask works
which are Copyrights, free and clear of all Encumbrances and other adverse
claims.
 
(ii) To the Knowledge of Seller, no Copyright infringes any third party
copyrights, except where such infringement would not have a material adverse
effect on the Business.
 
(f) Trade Secrets.
 
(i) The Emcore Companies have taken all commercially reasonable precautions to
protect the secrecy, confidentiality, and value of their Trade Secrets.  As of
the date of this Agreement, one or more of the Emcore Companies has, and as of
the Closing one or more of the Acquired Companies will have, good title to the
Trade Secrets (other than Trade Secrets licensed to Seller) and an absolute (but
not necessarily exclusive) right to use the Trade Secrets.
 
(ii) The Trade Secrets are not part of the public domain, and, to the Knowledge
of Seller, have not been used, divulged, or appropriated to the detriment of the
Business.
 
(g) To the Knowledge of Seller (i) the Business as currently conducted does not
infringe or otherwise violate any Person’s marks, patents, copyrights or trade
secrets in any manner that could materially and adversely affect the Business
and the Acquired Companies’ operation of the Business after the Closing in the
same manner as previously conducted by any Emcore Company, (ii) there is no
claim Threatened against any Emcore Company related to any infringement,
violation or misuse of any Person’s marks, patents, copyrights or trade secrets
and (iii) no Person is materially infringing or otherwise materially violating
any Intellectual Property Assets, and no such infringement claims are Threatened
against any Person by any Emcore Company.
 
(h) All personnel, including employees, agents, consultants and contractors, who
have contributed to or participated in the conception, reduction to practice or
development of any Intellectual Property Asset, have so contributed or
participated either (i) in a “work for hire” arrangement or agreement with
Seller or an Emcore Company, in accordance with applicable Law, that by its
terms accords Seller or an Emcore Company full, effective, exclusive and
original ownership of, and all right, title and interest in and to, all tangible
and intangible property included in the Intellectual Property Assets; or (ii)
under appropriate instruments of assignment in favor of Seller or an Emcore
Company as assignee that by their terms convey to Seller or an Emcore Company
full, effective and exclusive ownership of all right, title and interest in and
to all tangible and intangible property included in the Intellectual Property
Assets.
 
2.22 Accounts; Safe Deposit Boxes; Powers of Attorney and Directors and Officers
 
.  Section 2.22 of the Seller Schedule sets forth, as of the date of this
Agreement, (a) a true and correct list of all bank and savings accounts,
certificates of deposit and safe deposit boxes of each Acquired Company and
those Persons authorized to sign thereon, (b) true and correct copies of all
corporate borrowing, depository and transfer resolutions of each Acquired
Company and those Persons entitled to act thereunder, (c) a true and correct
list of all powers of attorney granted by each Acquired Company and those
Persons authorized to act thereunder and (d) a true and correct list of all
officers and directors of each Acquired Company.
 
2.23 Suppliers
 
.  To the Knowledge of Seller, since the Pro Forma Balance Sheet Date, no Emcore
Company has entered into any Contract with respect to the Business for the
purchase of goods or services other than in the Ordinary Course of
Business.  Section 2.23 of the Seller’s Schedule sets forth a list of the top
twenty (20) (by total cost to the Emcore Companies with respect to the Business)
suppliers of goods and services to the Business for each of the twelve months
ended December 31, 2009 and December 31, 2008.  Since the Pro Forma Balance
Sheet Date, no supplier of goods and services named in Section 2.23 of the
Seller’s Schedule has terminated or has indicated the intention to terminate
their relationship with the Company.
 
2.24 Customers
 
.  Section 2.24 of the Seller’s Schedule sets forth a list of the top twenty
(20) (by revenue to the Emcore Companies) customers of the Business for each of
the twelve months ended December 31, 2009 and December 31, 2008.  Since the Pro
Forma Balance Sheet Date, no customer named in Section 2.24 of the Seller’s
Schedule has terminated or has indicated the intention to terminate their
relationship with the Company.
 
2.25 Certain Payments
 
.  No Emcore Company nor, to the Knowledge of Seller, any director, officer,
agent, or employee of any Emcore Company or any Person acting for or on behalf
of any Emcore Company, has, with respect to the Business, directly or
indirectly, (a) made any contribution, gift, bribe, rebate, payoff, influence
payment or kickback, or has made, authorized, offered or promised to make any
other payment, gift or transfer of anything of value to any Person, private or
public, regardless of form, whether in money, property, or services in violation
of Anti-Bribery Law or other Legal Requirement, or (b) established or maintained
any fund or asset, or made any payment or entered into any other transaction,
that has not been recorded appropriately and accurately in the books and records
of the Emcore Companies.
 
2.26 Disclosure
 
.  No representation or warranty of Seller contained in this Agreement or in any
Ancillary Agreement, and no statement contained in the Seller’s Schedule and the
Fixed Assets List, contains or will contain when delivered any material untrue
statement of fact, or to the knowledge of Seller, omits or will omit to state
when delivered any material fact necessary, in light of the circumstances under
which it was or will be made, in order to make the statements herein or therein
not misleading in all material respects.
 
2.27 Brokers or Finders
 
.  No Emcore Company has incurred any obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payment in connection with this Agreement or any Ancillary Agreement.
 
ARTICLE III                                
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller as follows:
 
3.1 Organization and Good Standing
 
.  Buyer is a limited liability company duly organized, validly existing, and in
good standing under the laws of its jurisdiction of organization.
 
3.2 Authority; No Conflict.
 
(a) This Agreement constitutes the legal, valid, and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms subject, as to
enforcement, to applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws now or hereafter in effect affecting creditors’ rights generally
and general principles of equity.  Upon the execution and delivery by Buyer of
each Ancillary Agreement (other than the CFD Loan Agreement) to be executed or
delivered by Buyer at Closing, each such Ancillary Agreement will constitute the
legal, valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its respective terms.  Buyer has all necessary corporate power
and authority to execute and deliver this Agreement and the Ancillary Agreements
(other than the CFD Loan Agreement) to be executed and delivered by Buyer at the
Closing and to perform its obligations under this Agreement and such Ancillary
Agreements and the transactions contemplated hereby and thereby have been duly
authorized by all requisite action on the part of Buyer.
 
(b) Neither the execution and delivery of this Agreement, nor any of the
Ancillary Agreements, by Buyer nor the consummation or performance of any of the
transactions contemplated herein, or therein, by Buyer will, directly or
indirectly (with or without notice or lapse of time):
 
(i) conflict with or result in a violation of (A) any provision of Buyer’s
Organizational Documents or (B) any resolution adopted by the board of directors
or stockholders of Buyer;
 
(ii) except for the need to obtain PRC Approvals, conflict with, or result in a
violation of, any Legal Requirement or Order to which Buyer may be subject or
give any Governmental Body the right to challenge any of the transactions
contemplated by this Agreement or any of the Ancillary Agreements or to exercise
any remedy, obtain any relief under or revoke or otherwise modify any rights
held under any such Legal Requirement; or
 
(iii) give any Person the right to prevent, delay, or otherwise interfere with
any of the transactions contemplated herein or in any Ancillary Agreement
pursuant to any Contract to which Buyer is a party or by which Buyer may be
bound.
 
(c) Other than the PRC Approvals, Buyer is not and will not be required to give
any notice to or obtain any Consent from any Person in connection with the
execution and delivery of this Agreement or any of the Ancillary Agreements or
the consummation or performance of any of the transactions contemplated herein
or therein.
 
3.3 Certain Proceedings
 
.  There is no pending Proceeding that has been commenced against Buyer or that
challenges, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with, any of the transactions contemplated herein or in
any of the Ancillary Agreements.  To the Knowledge of Buyer, no such Proceeding
has been Threatened.
 
3.4 Investment Intent; Ability to Evaluate and Bear Risks
 
.  Buyer is acquiring the Shares for its own account and not with a view to
their distribution within the meaning of Section 2(11) of the Securities
Act.  Buyer is able to bear the economic risk of holding the Shares for an
indefinite period, and has knowledge and experience in financial and business
matters such that it is capable of evaluating the risks of the investment in the
Shares.
 
3.5 Brokers or Finders
 
.  Buyer and its officers and agents have incurred no obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payment in connection with this Agreement or any Ancillary
Agreement.
 
3.6 Financing
 
.  Buyer will have on the Closing Date, funds in its possession in an amount
sufficient to enable it to (i) pay the Estimated Purchase Price and (ii) pay all
fees and expenses required to be paid by Buyer in connection with the
transactions contemplated by this Agreement.
 
3.7 No Military Affiliation.  Buyer has no affiliation with nor is it controlled
by the military of the People’s Republic of China.
 
ARTICLE IV                                
 
COVENANTS OF SELLER PRIOR TO CLOSING DATE
 
4.1 Access and Investigation
 
.  Subject to any Legal Requirement, between the date of this Agreement and the
Closing Date, Seller will, and will cause each of the other Emcore Companies and
its representatives to, (a) afford Buyer and its representatives and prospective
lenders and their representatives (collectively, “Buyer’s Advisors”) reasonable
access during normal business hours to each Emcore Company’s personnel,
properties, Contracts, books and records, Tax Returns (excluding Emcore’s
consolidated income Tax Returns) and other documents and data relating to the
Business, (b) furnish Buyer and Buyer’s Advisors with copies of all such
Contracts, books and records, and other existing documents and data relating to
the Business as Buyer may reasonably request and (c) furnish Buyer and Buyer’s
Advisors with such additional financial, operating, and other data and
information (including but not limited to monthly balance sheet, profit and loss
statement, back-log and cash flow statement) as Buyer may reasonably request, in
each case, so long as such actions (1) do not materially interfere with the
business of the Emcore Companies and (2) would not violate any Legal
Requirement.
 
4.2 Operation of the Business
 
.  Except as otherwise provided or contemplated by this Agreement (including the
Restructuring Plan) or the Ancillary Agreements or required by any applicable
Legal Requirement, between the date of this Agreement and the Closing Date,
Seller will, and will cause each of the other Emcore Companies to:
 
(a) conduct the Business in the Ordinary Course of Business;
 
(b) separately account for all cash and cash equivalents generated by the
Business, inventory, accounts payables and accounts receivables, and all other
assets and liabilities (including all movements thereof) and all cash and cash
equivalents generated by the Business shall be applied to discharge accounts
payables and liabilities of the Business arising in the Ordinary Course of
Business consistent with the usual and customary conduct of the Business.
 
(c) maintain a level and quality of Inventory and supplies, raw materials and
spare parts that is sufficient for the normal operation of the Business in
accordance with past practice;
 
(d) use commercially reasonable efforts to (i) maintain the relations and
goodwill with suppliers, customers, landlords, creditors, employees, agents, and
others having business relationships with the Emcore Companies relating to the
Business so that the Business shall be unimpaired in every material respect at
Closing (ii) maintain the facilities and assets owned, leased or used in
connection with the Business in the same state of repair, order and condition as
they are on the date of this Agreement (except for reasonable wear and tear) and
(iii) complete the Restructuring;
 
(e) send a letter to LSI Corporation confirming their statement made on a
conference call dated 1 February 2010 that, as between LSI Corporation and
Seller, the environmental condition at the Alhambra, CA facility and the
Superfund Site is the responsibility of LSI Corporation, and that LSI
Corporation will indemnify Seller against such liability as provided under the
transaction documents between Seller and Agere Systems, Inc.;
 
(f) use reasonable commercial efforts to renegotiated the master leases for the
Alhambra, CA facility to clarify the environmental conditions on the site and
the associated liabilities which pre-date Seller’s occupancy of the site,
provided that Seller shall not be obligated to incur substantial direct or
indirect costs associated with renegotiation of such leases; and
 
(g) as promptly as practicable after the date of this Agreement, Seller will use
commercially reasonable efforts to fund the initial draw down of $2,000,000 by
the Company pursuant to the Emcore Loan Agreement.
 
In addition, prior to Closing, Seller shall establish new Plans (which shall be
Acquired Company Plans to take effect from Closing), or ensure that immediately
after the Closing the employees of the Acquired Companies can participate under
existing Plans as provided in the Transition Services Agreement, for the benefit
of the Business employees that provide benefits (other than equity compensation)
which are substantially similar to the benefits provided under the comparable
Plans (excluding equity plans) maintained by the Emcore
Companies.  Notwithstanding anything in this Agreement to the contrary, nothing
contained herein shall (i) be treated as an amendment to any particular employee
benefit plan of Buyer or Seller or the Company, (ii) obligate Buyer or any of
its Affiliates (including the Company or any other Acquired Company) to (A)
maintain any particular benefit plan or arrangement or (B) retain the employment
of any particular employee, (iii) prevent Buyer, the Company or any of their
Affiliates from amending or terminating any benefit plan or arrangement, or (iv)
give any third party the right to enforce any of the provisions of this
Agreement.
 
4.3 Negative Covenant
 
.  Except as otherwise permitted or contemplated by this Agreement (including
the Restructuring Plan) or any Ancillary Agreement or required by any applicable
Legal Requirement, between the date of this Agreement and the Closing Date
Seller will not, and will cause each other Emcore Company not to, without the
prior Consent of Buyer:
 
(a) take, or fail to take, any commercially reasonable action, as a result of
which any of the changes or events listed in Section 2.15 would occur;
 
(b) adopt or establish any new employee benefit plans for employees of the
Business or amend an Acquired Company Plan to the extent that such action would
result in an Acquired Company Plan providing a level of benefits that is
materially greater than the level of benefits currently provided to employees of
the Business under the comparable Plan maintained by the Emcore Companies;
 
(c) enter into any consulting Contract with respect to the Business which would
become a Liability of the Acquired Companies following the Closing and providing
for payments in excess of $200,000 in aggregate;
 
(d) if it may affect an Acquired Company, make any material Tax election or
settlement or compromise of any material Tax Liability or refund, make any
change in any annual Tax accounting period or method of Tax accounting, file any
material amendment to a Tax Return, enter into any closing agreement relating to
any material Tax, surrender any right to claim a Tax refund, or consent to any
extension or waiver of the statute of limitations period applicable to any Tax
claim or assessment; or
 
(e) enter into any material contract or transaction relating to the Business or
the Acquired Companies with any Affiliate, director or officer of Seller that is
outside of the Ordinary Course of Business.
 
provided that Seller may, and may cause the Emcore Companies to grant rights to
retention, severance or termination pay to, or enter into any new (or amend any
existing) employment, retention, severance or other Contract with, any employee,
director, officer, agent or consultant of an Emcore Company who will be employed
or engaged by an Acquired Company as may be required by Legal Requirement or
where the effect of any of the foregoing would not increase the total staff
costs of the Business by more than five percent (5%) per annum.
 
4.4 Notification
 
.  Between the date of this Agreement and the Closing Date, Seller will notify
Buyer as soon as practicable in writing if Seller becomes aware of any fact or
condition that causes or constitutes a material Breach of any of Seller’s
representations and warranties as of the date of this Agreement and of the
occurrence of any material Breach of any covenant of Seller in this Article IV
or of the occurrence of any event that may make the satisfaction of the
conditions in Article VII impossible or unlikely.  Notwithstanding anything
herein to the contrary, no notice provided pursuant to this Section 4.4 shall
limit or otherwise affect the remedies available hereunder to the party
receiving such notice, or the representations or warranties of, or the
conditions to the obligations of, the parties hereto.
 
4.5 Consultation
 
.  In connection with the continuing operation of the Business between the date
of this Agreement and Closing, to the extent not reasonably believed by Seller
to be prohibited by Legal Requirements, Seller shall use reasonable efforts to
consult in good faith on a regular and frequent basis with one or more
designated representatives of Buyer, to report material operational developments
and the general status of ongoing operations pursuant to procedures reasonably
requested by Buyer or such representatives.  Seller acknowledges that any such
consultation (or any information shared in connection therewith) shall not
constitute a waiver by Buyer of any rights it may have under this Agreement, and
that Buyer shall not have any liability or responsibility for any actions of
Seller or any of its officers or directors with respect to matters that are the
subject of such consultations unless Buyer expressly consents to such action in
writing.
 
4.6 Required Approvals
 
.  Except as otherwise permitted by this Agreement, as promptly as practicable
after the date of this Agreement, Seller will, and will cause each other Emcore
Company to, (a) make all filings required by Legal Requirements to be made by it
in order to consummate the transactions contemplated herein and (b) make
commercially reasonable efforts to obtain all Consents required to be obtained
by Seller or the other Emcore Companies to consummate the transactions
contemplated hereby.  Between the date of this Agreement and the Closing Date,
Seller will, and will cause each other Emcore Company to, (i) reasonably
cooperate with Buyer with respect to all filings that Buyer elects to make or is
required by Legal Requirements to make in connection with the transactions
contemplated herein, and (ii) reasonably cooperate with Buyer in obtaining all
Consents identified in Schedule 3.2.
 
4.7 Acquisition Proposals.
 
(a) Seller agrees that, except as expressly contemplated by this Agreement or
with respect to a Seller Sale Proposal, Seller shall not and shall cause the
Emcore Companies and its and their respective officers, directors, investment
bankers, attorneys, accountants, financial advisors, agents and other
representatives (collectively, “Representatives”) not to (i) directly or
indirectly initiate, solicit, knowingly encourage or facilitate (including by
way of furnishing information) any inquiries or the making or submission of any
proposal that constitutes, or could reasonably be expected to lead to, an
Acquisition Proposal, (ii) participate or engage in discussions or negotiations
with, or disclose any non-public information or data relating to Seller or any
Emcore Company or afford access to the properties, books or records of Seller or
any Emcore Company to any Person that has made an Acquisition Proposal or to any
Person in contemplation of an Acquisition Proposal, or (iii) accept an
Acquisition Proposal or enter into any agreement (A) constituting or related to,
or that is intended to or could reasonably be expected to lead to, any
Acquisition Proposal (other than a confidentiality agreement permitted pursuant
to this Section 4.7(a)) or (B) requiring, intended to cause, or which could
reasonably be expected to cause Seller to abandon, terminate or fail to
consummate the sale of the Shares pursuant to this Agreement (each an
“Acquisition Agreement”).  Notwithstanding anything to the contrary in this
Agreement, Seller and the Board of Directors of Seller (the “Board”) may take
any actions described in clause (ii) of this Section 4.7(a) with respect to a
third party if (x) Seller receives a written Acquisition Proposal from such
third party (and such Acquisition Proposal was not during such time period
initiated, solicited, knowingly encouraged or facilitated by Seller or any of
its Representatives) and (y) such proposal constitutes, or the Board determines
in good faith (after consultation with its financial advisors and outside legal
counsel) that such proposal could reasonably be expected to lead to, a Superior
Proposal, provided that Seller shall not deliver any information to such third
party without entering into a customary confidentiality agreement.  Nothing
contained in this Section 4.7 shall prohibit Seller or the Board from taking and
disclosing to Seller’s stockholders a proposition with respect to an Acquisition
Proposal pursuant to Rules 14d-9 and 14e-2(a) promulgated under the Exchange Act
or from making any similar disclosure, in either case to the extent required by
applicable Legal Requirement.
 
(b) Neither (i) the Board nor any committee thereof shall directly or indirectly
(A) withdraw (or amend or modify in a manner adverse to Buyer), or publicly
propose to withdraw (or amend or modify in a manner adverse to Buyer), the
approval or recommendation by the Board of this Agreement and the sale of the
Shares pursuant to this Agreement or (B) recommend, adopt or approve, or propose
publicly to recommend, adopt or approve, any Acquisition Proposal (any action
described in this clause (i) being referred to as a “Seller Adverse
Recommendation Change”) nor (ii) shall Seller execute or enter into an
Acquisition Agreement.  Notwithstanding the foregoing, subject to Seller’s
compliance at all times with the provisions of this Section 4.7, (Y) in response
to a Seller Sale Proposal, the Board or any committee thereof may make a Seller
Adverse Recommendation Change if the Board or any committee thereof determines
in good faith, after consultation with outside legal counsel, that it is
required for purposes of fulfilling its fiduciary duties under applicable Legal
Requirements, or (Z) in response to a Superior Proposal, the Board or any
committee thereof may make a Seller Adverse Recommendation Change and/or enter
into an Acquisition Agreement; provided, however, that Seller shall not be
entitled to exercise its right under this clause (Z) to make a Seller Adverse
Recommendation Change and/or enter into an Acquisition Agreement in response to
a Superior Proposal (aa) until fifteen (15) Business Days after Seller provides
written notice to Buyer (a “Seller Notice”) advising Buyer that the Board or any
committee thereof has received a Superior Proposal, specifying the material
terms and conditions of such Superior Proposal, and identifying the Person or
group making such Superior Proposal and (bb) if during such fifteen (15)
Business Day period, Buyer proposes any alternative transaction (including any
modifications to the terms of this Agreement), unless the Board or any committee
thereof determines in good faith (after consultation with its financial advisors
and outside legal counsel, and taking into account all financial, legal, and
regulatory terms and conditions of such alternative transaction proposal) that
such alternative transaction proposal is not at least as favorable to Seller and
its stockholders as the Superior Proposal (it being understood that any change
in the financial or other material terms of a Superior Proposal shall require a
new Seller Notice and a new fifteen (15) Business Day period under this Section
4.7(b)).
 
(c) As promptly as practicable after receipt thereof, Seller shall advise Buyer
in writing of any request for information or any Acquisition Proposal received
from any Person, or any inquiry, discussions or negotiations with respect to any
Acquisition Proposal, and the terms and conditions of such request, Acquisition
Proposal, inquiry, discussions or negotiations, and Seller shall promptly
provide to Buyer copies of any written materials received by Seller in
connection with any of the foregoing, and the identity of the Person or group
making any such request, Acquisition Proposal or inquiry or with whom any
discussions or negotiations are taking place.  Seller agrees that it shall
simultaneously provide to Buyer any non-public information concerning itself or
its subsidiaries provided to any other Person or group in connection with any
Acquisition Proposal which was not previously provided to Buyer.  Seller shall
keep Buyer fully informed of the status of any Acquisition Proposals (including
the identity of the parties and price involved and any changes to any material
terms and conditions thereof).  Seller agrees not to release any third party
from, or waive any provisions of, any confidentiality or standstill agreement to
which it is a party.
 
(d) For purposes of this Agreement “Acquisition Proposal” shall mean any bona
fide proposal, whether or not in writing, for the direct or indirect acquisition
or purchase of a business or assets that constitute 90% or more of the net
revenues, net income or the assets (based on fair market value thereof) of the
Business, but specifically excluding any (i) direct or indirect acquisition or
purchase of any class of equity securities or capital stock of Seller, (ii)
merger, consolidation, business combination, tender offer, exchange offer,
recapitalization or other similar transaction involving a Person that if
consummated would result in such Person beneficially owning 50% or more of any
class of equity securities of Seller (a “Seller Sale Proposal”) and (iii) the
transactions contemplated by this Agreement.  The term “Superior Proposal” shall
mean any bona fide written Acquisition Proposal for the direct or indirect
acquisition or purchase of a business or assets that constitute 90% or more of
the net revenue, net income or the assets (based on fair market value thereof)
of the Business made by a third party on terms which a majority of the Seller’s
Board or any committee thereof determines in good faith (after consultation with
its financial advisors and outside legal counsel, and taking into account all
financial, legal and regulatory terms and conditions of the Acquisition Proposal
and this Agreement (including any modifications to the terms of this Agreement)
proposed by any other party in response to such Superior Proposal, including any
conditions to and expected timing of consummation, and any risks of
non-consummation, of such Acquisition Proposal) to be superior to Seller and its
stockholders as compared to the transactions contemplated hereby (including any
modifications to the terms of this Agreement proposed by the Buyer pursuant to
this Section 4.7(b)).
 
4.8 Commercially Reasonable Efforts
 
.  Except as otherwise permitted by this Agreement, between the date of this
Agreement and the Closing, Seller will use, and will cause each Acquired Company
to use, its commercially reasonable efforts to cause the conditions in Articles
VII and VIII to be satisfied and to cause the Closing to occur as soon as
reasonably practicable, including taking all commercially reasonable actions
necessary to comply promptly with Legal Requirements that may be imposed on it
or any Emcore Company with respect to the Closing.  Notwithstanding the
foregoing, Seller may take any of the actions permitted by Section 4.7, and such
actions shall not constitute a Breach of this Agreement.
 
ARTICLE V                      
 
COVENANTS OF BUYER PRIOR TO CLOSING DATE
 
5.1 Notification
 
.  Between the date of this Agreement and the Closing Date, Buyer will notify
Seller as soon as practicable in writing if Buyer becomes aware of any fact or
condition that causes or constitutes a material Breach of any of Buyer’s
representations and warranties as of the date of this Agreement and of the
occurrence of any material Breach of any covenant of Buyer in this Article V or
of the occurrence of any event that may make the satisfaction of the conditions
in Article VIII impossible or unlikely.  Notwithstanding anything herein to the
contrary, no notice provided pursuant to this Section 5.1 shall limit or
otherwise affect the remedies available hereunder to the party receiving such
notice, or the representations or warranties of, or the conditions to the
obligations of, the parties hereto.
 
5.2 Required Approvals
 
.  Except as otherwise permitted by this Agreement, as promptly as practicable
after the date of this Agreement, Buyer will (a) make all filings required by
Legal Requirements to be made by it to consummate the transactions contemplated
herein and (b) make commercially reasonable efforts to obtain all Consents
required to be obtained by Buyer to consummate the transactions contemplated
hereby.  Between the date of this Agreement and the Closing Date, Buyer will (i)
reasonably cooperate with Seller with respect to all filings and applications
that the Emcore Companies elect to make or are required by Legal Requirements to
make in connection with the transactions contemplated herein (including but not
limited to obtaining export control licenses from the U.S. Department of
Commerce in respect of the Export Controlled Technologies and approval by CFIUS
in respect of the transaction contemplated under this Agreement, and (ii)
reasonably cooperate with Seller in obtaining all Consents identified in Section
2.2 of the Seller’s Schedule, provided that Seller shall (upon production of
relevant invoice) reimburse or pay on behalf of Buyer (as Buyer may direct in
writing) in full for all attorney’s expenses outside of the PRC reasonably and
properly incurred by Buyer in connection with obtaining export control licenses
for the Export Controlled Technologies and approval by CFIUS, up to a maximum of
$100,000.
 
5.3 Commercially Reasonable Efforts
 
.  Between the date of this Agreement and the Closing, Buyer will use its
commercially reasonable efforts to cause the conditions in Articles VII and VIII
to be satisfied and to cause the Closing to occur as soon as reasonably
practicable, including taking all commercially reasonable actions necessary to
comply promptly with Legal Requirements that may be imposed on it with respect
to the Closing.
 
ARTICLE VI                                
 
ADDITIONAL AGREEMENTS
 
6.1 Tax Returns and Transfer Taxes.
 
(a) Seller’s Consolidated Income Tax Returns.  Seller shall, at its own expense,
prepare and file, or cause to be prepared and filed, all Tax Returns (including
amended Tax Returns) of the Acquired Companies that are income Tax Returns and
are prepared on a consolidated, unitary, or combined basis and that include
Seller for all taxable periods ending on or before the Closing Date.  Any Tax
Returns prepared by Seller for any taxable period ending on or prior to the
Closing (including any amended Tax Returns) shall be prepared in a manner
consistent with past practice (except as required by Legal Requirements) during
the taxable periods ending on or prior to the Closing.  Seller shall timely pay,
or cause to be paid, any such Taxes shown as due on such Tax Returns.
 
(b) Other Returns.  Buyer and Seller shall cause the Acquired Companies to, at
the Acquired Companies’ own expense, prepare and file, or cause to be prepared
and filed, all Tax Returns of the Acquired Companies (other than the Tax Returns
that are prepared by Seller pursuant to Section 6.1(a) above) that are required
to be filed after the Closing with respect to taxable periods beginning on or
before the Closing Date or any period commencing after the Closing, and, subject
to the right to payment from Seller pursuant to this Section, Buyer and Seller
shall cause the Acquired Companies to pay, all Taxes shown as due on those Tax
Returns.  Seller shall reimburse the Acquired Companies for all Taxes shown on
Tax Returns of the Acquired Companies (other than the Tax Returns that are
prepared by Seller pursuant to Section 6.1(a) above) for all periods (or
portions thereof) ending on or prior to the Closing Date which are filed after
the Closing Date, but Seller shall be credited for any estimated tax payments
made by it prior to Closing.  For Tax periods which begin before the Closing
Date and end after the Closing Date (a “Straddle Period”), Seller shall
reimburse Buyer for an amount equal to the Pre-Closing Taxes due with respect to
any such Tax Returns filed by the Acquired Companies and payable by such
Acquired Companies.  Seller shall also reimburse Buyer for all costs and
expenses incurred by Buyer or any of its Affiliates with respect to the
preparation and filing of any Tax Returns of the Acquired Companies for any
taxable period ending on or prior to the Closing Date and for a pro rata share
of any Tax Returns of the Acquired Companies for a Straddle Period.  Any amounts
owed by Seller to Buyer or the Acquired Companies pursuant to this Section
6.1(b) shall be paid by Seller within thirty (30) Business Days of Buyer’s
request therefor.  Buyer and Seller shall cause each Acquired Company to timely
pay all such Taxes on or prior to their due date.  With respect to a Straddle
Period, such Pre-Closing Taxes shall be calculated as follows:  for purposes of
this Section 6.1(b), in the case of any Taxes that are imposed on a periodic
basis and are payable for a Straddle Period, the portion of such Taxes that
relates to the portion of the Straddle Period ending on or prior to the Closing
Date shall (A) in the case of any Taxes other than Taxes based upon or related
to income or receipts, be deemed to be the amount of such Taxes for the entire
Straddle Period multiplied by a fraction, the numerator of which is the number
of days in the Straddle Period from the first day of the Straddle Period through
and including the Closing Date, and the denominator of which is the number of
days in the entire Straddle Period and (B) in the case of any Taxes based upon
or related to income or receipts, be deemed equal to the amount that would be
payable if the relevant Straddle Period ended on the Closing Date, using the
“closing of the books” method of accounting.
 
(c) Amended Returns.  Unless required by Legal Requirements, Buyer shall not
(nor shall it cause or permit the Acquired Companies to) amend, re-file or
otherwise modify any Tax Return relating in whole or in part to the Acquired
Companies with respect to any taxable year or period ending on or before the
Closing Date, or that includes the Closing Date, without the prior written
Consent of Seller, not to be unreasonably withheld or delayed.
 
(d) Tax Proceedings.  In the event Buyer or any Acquired Company receives notice
of any pending or Threatened Tax audits or assessments by any Tax authority or
other disputes concerning Taxes with respect to which Seller or its Affiliates
may incur Liability under this Agreement, the party in receipt of such notice
shall promptly notify Seller of such matter in writing.  Seller shall have the
right, at its own expense, to represent the interests of the Acquired Companies
in any such Tax audit or administrative or court proceeding to the extent
relating to Taxes for which Seller is liable under this Agreement if Seller
acknowledges in writing to Buyer its responsibility for any such Liability which
may result.  Seller shall promptly commence and diligently pursue any such
contest.  Buyer shall have the right to observe the proceedings with its own
counsel and to receive copies of all materials relevant to the
proceedings.  Seller shall not settle or compromise any such claim, accept any
final determination or resolution or agree to any payment, refund or credit of
Tax without the written consent of Buyer (which shall not be unreasonably
withheld or delayed).  To the extent they reasonably are needed in connection
with the proceedings, Buyer shall make officers, employees, agents, auditors and
representatives of the Acquired Companies available to Seller at Seller’s
expense at mutually convenient times and places.
 
(e) Cooperation on Tax Matters.  Buyer, the Acquired Companies, and Seller shall
cooperate fully, as and to the extent reasonably requested by the other party,
in connection with the filing of all Tax Returns (including any amended Tax
Return or claim for refund) and any audit, litigation, or other proceeding with
respect to Taxes.  Buyer and Seller further agree to use commercially reasonable
efforts to obtain any certificate or other document from any governmental
authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed.
 
(f) Tax Sharing Agreements.  All Tax sharing agreements or similar agreements,
if any, between any of the Acquired Companies and any other Affiliate of Seller
shall be terminated as of the Closing Date and, after the Closing, none of the
Acquired Companies, nor Seller, nor any Affiliate thereof, shall be bound
thereby or have any Liability thereunder and no payments (or any other
obligations) that are owed by or to the Acquired Companies pursuant thereto
shall be required to be made (or performed) thereunder.
 
(g) Transfer Taxes.  Buyer and Seller each shall be responsible for and shall
pay 50% of all documentary stamp Taxes, recording charges and other similar
Taxes, if any, in respect of the sale of the Shares to Buyer.  Seller shall be
responsible for any income Taxes, capital gain Taxes or other similar Taxes, if
any, in respect of the sale of the Shares to Buyer. Each of the parties hereto
shall prepare and file, and shall fully cooperate with each other party with
respect to the preparation and filing of, any Tax Returns and other filings
relating to any such Taxes or charges as may be required.
 
6.2 Other Intercompany Arrangements; Third Party Assurances.
 
(a) Except as otherwise expressly contemplated by this Agreement (including the
Restructuring Plan) or the Ancillary Agreements, all Contracts, whether written,
oral or otherwise, which are solely between the Acquired Companies, on the one
hand, and Seller and its Affiliates (excluding the Acquired Companies), on the
other hand, shall be terminated and of no further effect, simultaneously with
the Closing without any further action on the part of the parties thereto,
including, without limitation, any promissory notes, interest bearing
liabilities, shareholder loans, accounts receivables and payables, and other
intercompany charges.  For the avoidance of doubt, as of the Closing Date, none
of the Company nor any of the other Acquired Companies shall owe or have
outstanding any of the aforementioned liabilities towards Seller or any of its
Affiliates, except for those arising in the Ordinary Course of Business.
 
(b) Seller shall use its commercially reasonable efforts to ensure that as soon
as reasonably practicable after Closing, each Acquired Company is released from
all Third Party Assurances given by such Acquired Company in respect of
obligations of any Emcore Company (other than an Acquired Company).  Pending
release of any Third Party Assurance, Seller shall indemnify Buyer and each of
its Affiliates (including the Acquired Companies) against any and all Damages
arising after Closing under or by reason of any such Third Party Assurances.
 
(c) Buyer and Seller shall each use its commercially reasonable efforts to
ensure that as soon as reasonably practicable after Closing, each Emcore Company
(other than an Acquired Company) is released from all Third Party Assurances
given by such Emcore Company in respect of the obligations of any Acquired
Company.  Pending release of any such Third Party Assurance, Buyer shall
indemnify such Emcore Company against any and all Damages arising after Closing
under or by reason of any such Third Party Assurance.
 
6.3 Excluded Insurance Policies; Continued Product Liability Insurance.
 
(a) Buyer shall not, and shall cause its Affiliates (including the Acquired
Companies after the Closing) not to, assert, by way of claim, action, litigation
or otherwise, any right to any Excluded Insurance Policy or any benefit under
any Excluded Insurance Policy.  Seller and its Affiliates (other than the
Acquired Companies) shall retain all right, title and interest in and to the
Excluded Insurance Policies, including the right to any credit or return
premiums due, paid or payable in connection with the termination thereof;
provided, however, that to the extent any returned premiums have been paid by an
Acquired Company, such returned premiums shall belong to Buyer.
 
(b) Promptly upon the Closing and except as otherwise provided herein, Buyer
shall release, and shall cause its Affiliates, including the Acquired Companies,
to release, all rights to all Excluded Insurance Policies that covered the
Acquired Companies prior to the Closing Date.  All Excluded Insurance Policies
issued prior to the Closing Date in the name of or to the Acquired Companies
shall remain with Seller or its Affiliates (other than the Acquired
Companies).  Notwithstanding anything to the contrary herein, (i) if any
Insurance Policy (including any Excluded Insurance Policy) is occurrence-based
and provides coverage to an Acquired Company or (ii) provides coverage to an
Acquired Company in respect of an outstanding insurance claim, then the parties
shall use commercially reasonable efforts to provide the benefits of such
coverage to the applicable Acquired Companies.  In furtherance of and without
limiting the foregoing, Seller shall and shall cause its Affiliates to (in each
case, promptly upon the request of Buyer)  (i) provide copies of any Excluded
Insurance Policy to Buyer for the sole purposes of determining whether a
potential claim may be covered thereunder, (ii) to the extent Buyer reasonably
believes such potential claim would be covered under an Excluded Insurance
Policy, submit such claim to the applicable insurance company and take all
reasonable action to have such claim promptly processed, (iii) upon receipt by
Seller or its Affiliates of any proceeds received pursuant to an Excluded
Insurance Policy in connection with the foregoing, remit such proceeds to the
applicable Acquired Company within ten (10) Business Days and (iv) otherwise
keep Buyer reasonably informed, and take any other action as may be reasonably
requested by Buyer, in respect of the foregoing.
 
6.4 Litigation Support
 
.  So long as any party actively is contesting or defending against any
Proceeding in connection with (a) the transactions contemplated hereby or (b)
any fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving the Business or any Acquired Company, each other
party will cooperate with such party and such party’s counsel in the contest or
defense, make available their personnel, and provide such testimony and access
to their books and records as will be reasonably necessary in connection with
the contest or defense, at the sole cost and expense of the contesting or
defending party (subject to any indemnification rights under Article X). For the
avoidance of doubt, unless the Acquired Companies have assumed the same under
this Agreement, none of the Acquired Companies shall be liable for any judgment,
award or order for damages of any court or tribunal or other Governmental Body
relating to any Proceeding (whether or not relating to the Business and whether
arising before or after the date of this Agreement) against Seller or any of its
Affiliates or any damage or compensation payment, settlement pay-out or any
other costs (including but not limited to attorney’s costs) in connection with
such Proceeding, and Seller shall indemnify and hold Buyer and the Acquired
Companies harmless against such liabilities, damage or compensation payments,
settlement pay-outs and other costs in connection with any matter or event
arising prior to Closing.
 
6.5 Additions to and Modification of Schedules; Notification
 
.  Except as otherwise provided by this Agreement or the Ancillary Agreements,
if, from the date hereof, any of the information in the Seller’s Schedule or any
other schedule of Seller is not true, accurate and complete in all material
respects on and as of such date, Seller shall have the continuing obligation
until Closing promptly (a) to notify Buyer in writing with respect to any matter
arising subsequent to the date hereof that, if existing at the date of this
Agreement, would have been required to be set forth or described in the Seller’s
Schedule and (b) to amend or supplement such schedules to make additions to or
modifications of such schedules necessary to make the information set forth
therein true, accurate and complete in all material respects; provided, however,
that, except as consented to in writing by Buyer, no such amendment or
supplement shall have any effect for the purpose of determining the satisfaction
of the conditions set forth in Article VII and no such amendment or supplement
to the Seller’s Schedule shall have any effect for the purpose of determining
any right to indemnification.
 
6.6 Non-Solicitation and Non-Competition.
 
(a) For the period commencing on the Closing Date and ending on the date three
(3) years after the Closing Date, Seller agrees with Buyer, and for the benefit
of the Company, that it will not, and it will cause the other Emcore Companies
not to, directly or indirectly, without the prior written consent of Buyer, hire
any employee of the Acquired Companies, or persuade or solicit any such employee
to leave the employ of the Acquired Companies, or to become employed by the
Emcore Companies.  Notwithstanding the foregoing, Seller and the other Emcore
Companies shall not be precluded from soliciting for employment, hiring or
employing any such employee who has been terminated by an Acquired Company or
has terminated his or her employment with an Acquired Company before Seller or
the other Emcore Companies commences employment discussions with such employee.
 
(b) None of Seller or any of the other Emcore Companies shall at any time during
the period commencing on the Closing Date and ending on the date three (3) years
after the Closing Date, other than through the Acquired Companies, directly or
indirectly, develop, own, manage, control or operate, or participate in the
development, ownership, management, control or operation of, any business
engaged in the Business as conducted by the Emcore Companies as of the
Closing.  For purposes of this Section 6.6, ownership by Seller or any other
Emcore Company of an aggregate of 5% or less of any class of securities of any
Person shall not be prohibited.
 
(c) If any of Seller or the other Emcore Companies violates any of its
obligations under this Section 6.6, Buyer may proceed against it in law or in
equity for such damages or other relief as a court may deem appropriate.  Seller
acknowledges that a violation of this Section 6.6 may cause Buyer irreparable
harm which may not be adequately compensable by money damages.  Seller therefore
agrees that in the event of any actual or threatened violation of this Section
6.6, Buyer shall be entitled, in addition to other remedies that it may have
available to it under law or in equity, to a temporary restraining order and to
preliminary and final injunctive relief against Seller or the other Emcore
Companies to prevent any violations of this Section 6.6, without the necessity
of posting of a bond or other security.
 
6.7 Restructuring
 
.  Buyer and Seller acknowledge and agree that the assets, Liabilities,
Contracts, employees and operations of the Emcore Companies with respect to the
Retained Business are not, and are not intended to be, considered part of the
Business and will not be transferred to the Acquired Companies in the
Restructuring or will be transferred out of the Acquired Companies as part of
the Restructuring.  In addition, certain assets, contracts and services of the
Emcore Companies are used by or exist for the benefit of both the Business and
the Retained Business.  Seller shall bear all costs, expenses and Taxes
(including all Taxes that may be incurred or levied after Closing) arising or in
connection with the preparation and implementation of the Restructuring Plan.
 
6.8 Technology Protection Plan
 
.  As soon as practicable after the date of this Agreement, Seller shall apply
for any necessary export license or licenses from the U.S. Department of
Commerce Bureau of Industry and Security ("BIS") with respect to the Export
Controlled Technologies, including technology, requiring such licenses under the
US Export Administration Regulations ("EAR") for transfer to non-US nationals or
to China.  In connection with the export license application process, Seller
shall submit to BIS its Technology Control Plan, which shall include specific
references to export control procedures that Seller may establish specifically
as a result of this transaction.  If as a condition to obtaining the necessary
export license (or other applicable US government approvals), the Technology
Control Plan needs to contain provisions materially more onerous to the
operation of the Company following closing than those contained in the draft
plan reviewed by Buyer prior to the signing of this Agreement, the Buyer at its
sole discretion may terminate the Agreement. Seller shall bear all costs
(including costs for asset valuation), expenses and Taxes (including all Taxes
that may be incurred or levied after Closing) arising or in connection with the
preparation and implementation of the technology protection plan.
 
6.9 Delivery of Documents, Etc.
 
  Seller hereby undertakes and agrees that if any agreement, document, book,
record or file, including those stored on computer disks or tapes or any other
storage medium, if any, reasonably related to the ongoing operation and
management of the Business and in the possession of any Emcore Company to the
extent not provided to Buyer or any Acquired Company on or prior to Closing,
including any material which also relates to the Retained Business or if the
Emcore Companies are otherwise required to retain the original of such material,
then upon request by Buyer or any Acquired Company, Seller shall as soon as
practicable provide or cause a hard or electronic copy (as appropriate) of such
requested material to be provided to the requesting party, subject in
appropriate circumstances to the recipient agreeing to maintain the
confidentiality of such information.  Notwithstanding the foregoing, to the
extent required by any Legal Requirements, Seller may require Buyer to designate
a United States citizen as the recipient of any of the foregoing, and such
recipient, as a condition to receiving such items, shall agree to any
restrictions on further disclosures as may be required by such Legal
Requirements.
 
6.10 Collection of Accounts Receivable
 
.  The ownership and title over all accounts receivables and accounts payables
of the Business shall be assigned and transferred to the Acquired Companies with
effect from Closing.  Seller shall provide all necessary assistance to the
Acquired Companies with regard to the collection of accounts receivables and
payment of accounts payables in accordance with the terms of the Transition
Services Agreement.
 
6.11 No Military Application
 
.  Buyer and Seller agree that they will, and will cause each of the Acquired
Companies to, use the assets and technologies of the Acquired Companies as of
the Closing solely for civilian and commercial applications and not for any
military applications.  Buyer and Seller further agree that they will cause the
Acquired Companies to comply with the provisions of applicable Anti-Bribery Law
and with all export control Legal Requirements.
 
6.12 Audit Right
 
.  Buyer shall be entitled at any time after Closing to commission an audit of
the Acquired Companies and the Business for such purposes as it deems reasonably
necessary to protect its rights as the buyer of the Shares, including for the
purpose of verifying the accuracy of the representations and warranties of
Seller given hereunder and compliance of Seller with its undertakings, covenants
and obligations hereunder.  Seller shall provide, or cause to be provided, to
Buyer and its employees, agents, representatives and advisors reasonable access
to the books, records and working papers held by Seller relating to the
Business, including taking electronic copies, to the extent that they are
reasonably required for the purpose of the said audit.  Buyer will pay the costs
for any audit it has commissioned but nothing here shall preclude Buyer from
claiming such costs from Seller in connection with any claims made under this
Agreement to the extent Buyer is legally entitled to do so.
 
6.13 Seller’s Schedule
 
.  Seller undertakes that, within 14 days from the date of this Agreement, it
shall provide an updated Seller’s Schedule, which shall contain such disclosures
that are true, complete and not misleading in all material respects and to the
extent reasonably practicable addresses comments provided by Buyer’s counsel
prior to the date hereof on the draft Seller’s Schedule provided on 30 January
2010 but shall be in no respect less favorable to Buyer than the Seller’s
Schedule (the “Updated Seller’s Schedule”).  The Updated Seller’s Schedule shall
replace the Seller’s Schedule attached hereto on the date hereof, and the
Updated Seller’s Schedule shall be deemed to have been delivered as of the date
of this Agreement.  Buyer agrees that during the said 14-day period, it shall
not make any claims against Seller under any of the representations and
warranties hereunder or otherwise seek to terminate this Agreement on the basis
of an alleged breach of any representation or warranty.  The Parties hereby
agree that Buyer shall be entitled to verify the content of the Updated Seller’s
Schedule and may terminate this Agreement in accordance with Section 9.1(l) by
written notice to Seller if Buyer discovers that any disclosure therein: (a) is
materially untrue, incomplete or misleading and which individually or taken in
aggregate with other untrue, incomplete or misleading disclosures, will have a
material adverse effect on Buyer’s interest as a holder of the Shares following
Closing; or (b) otherwise reveals or gives rise to a Company Material Adverse
Effect. 
 
ARTICLE VII                                
 
CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
 
Buyer’s obligation to purchase the Shares and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
in writing by Buyer, in whole or in part):
 
7.1 Accuracy of Representations
 
.  All of Seller’s representations and warranties contained in this Agreement
must have been true and correct in all respects as of the date of this Agreement
and, except as otherwise contemplated by this Agreement (including the
Restructuring) or the Ancillary Agreements, must be true and correct in all
respects as of the Closing as if made on the Closing Date (except to the extent
made as of an earlier date, in which case as of the earlier date), except where
the failure of such representations and warranties (to the extent they relate to
the assets, liabilities, operations or business of the Business or the Acquired
Companies) to be true and correct (a) would not, in the aggregate, result in a
Company Material Adverse Effect or (b) is the result of actions taken by a Buyer
Governmental Body.  Buyer shall have received a certificate signed on behalf of
Seller by the Chief Executive Officer of Seller to such effect.
 
7.2 Seller’s Performance.
 
(a) All of the covenants and obligations that Seller is required to perform or
to comply with pursuant to this Agreement at or prior to the Closing (considered
collectively) must have been duly performed and complied with in all material
respects.  Buyer shall have received a certificate signed on behalf of Seller by
the Chief Executive Officer of Seller to such effect.
 
(b) Each document required to be delivered by Seller pursuant to Section 1.6
must have been delivered.
 
7.3 Consents and Approvals
 
.  Each of the Consents and permits identified in Schedule 7.3 must have been
obtained and a copy delivered to Buyer and must be in full force and effect.
 
7.4 No Injunction
 
.  There shall not be in effect any Legal Requirement or any injunction or other
Order (other than a Legal Requirement, injunction or Order of a Buyer
Governmental Body) that prohibits, restrains, prevents, makes illegal or
otherwise materially impairs the sale of the Shares by Seller to Buyer and the
consummation of any other material transactions contemplated by this Agreement
and the Ancillary Agreements and there shall not be pending or Threatened on the
Closing Date any Proceeding which could reasonably be expected to result in the
issuance of any such Legal Requirement, injunction or other Order (other than a
Legal Requirement, injunction or Order of a Buyer Governmental Body).
 
7.5 Amended and Restated Credit Agreement Release
 
.  Seller shall provide evidence to Buyer’s reasonable satisfaction that the
security interests over the Acquired Companies’ stock and assets, pursuant to
the Loan and Security Agreement among Seller (and certain subsidiaries of
Seller) and Bank of America N.A. dated September 26, 2008, as amended (the “Bank
Agreement”), has been terminated and discharged or will be terminated and
discharged as part of the Closing.
 
7.6 PRC Approvals
 
.  Buyer shall have obtained the PRC Approvals and the approval of its board of
directors authorizing the execution, delivery and performance of this Agreement.
 
7.7 US Approvals
 
.  Seller shall have obtained export control licenses from the U.S. Department
of Commerce in respect of the Export Controlled Technologies and approval by
CFIUS in respect of the transactions contemplated hereby, each in substance and
form reasonably satisfactory to Buyer.
 
7.8 Restructuring
 
.  Seller shall provide evidence to Buyer’s reasonable satisfaction that the
Restructuring has been completed in accordance with the Restructuring Plan.
 
7.9 Company Material Adverse Effect
 
.  Since the date of this Agreement, there shall not have occurred a Company
Material Adverse Effect, nor shall any event or events have occurred that,
individually or in the aggregate, with or without the lapse of time, is
reasonably likely to result in a Company Material Adverse Effect.
 
ARTICLE VIII                                .
 
CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE
 
Seller’s obligation to sell the Shares and to take the other actions required to
be taken by it at the Closing is subject to the satisfaction, at or prior to the
Closing, of each of the following conditions (any of which may be waived in
writing by Seller, in whole or in part):
 
8.1 Accuracy of Representations
 
.  All of Buyer’s representations and warranties contained in this Agreement
(considered collectively) must have been true and correct in all material
respects as of the date of this Agreement and must be true and correct in all
material respects as of the Closing as if made on the Closing (except to the
extent made as of an earlier date, in which case as of such earlier
date).  Seller shall have received a certificate signed on behalf of Buyer by
the Chief Executive Officer of Buyer to such effect.
 
8.2 Buyer’s Performance.
 
(a) All of the covenants and obligations that Buyer is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively) must have been performed and complied with in all material
respects.  Seller shall have received a certificate signed on behalf of Buyer by
the Chief Executive Officer of Buyer to such effect.
 
(b) Each document required to be delivered by Buyer pursuant to Section 1.6 must
have been delivered.
 
8.3 Consents and Approvals
 
.  Each of the Consents and permits identified in Schedule 8.3 must have been
obtained and a copy delivered to Seller and must be in full force and
effect.  Buyer shall have obtained the PRC Approvals and the approval of its
board of directors authorizing the execution, delivery and performance of this
Agreement.  Seller shall have obtained the approval of its board of directors
authorizing the execution, delivery and performance of this Agreement.
 
8.4 No Injunction
 
.  There shall not be in effect any Legal Requirement or any injunction or other
Order that prohibits, restrains, prevents, makes illegal or otherwise materially
impairs the sale of the Shares by Seller to Buyer and the consummation of any
other material transactions contemplated by this Agreement and the Ancillary
Agreements or could reasonably be expected to result in a material diminution of
the benefits of the transactions contemplated herein and therein (taken as a
whole) and there shall not be pending or Threatened on the Closing Date any
Proceeding which could reasonably be expected to result in the issuance of any
such Legal Proceeding, injunction or other Order.
 
8.5 Bank Consent/Release
 
.  Seller shall have received the Consent of Bank of America to the sale of
Shares to Buyer pursuant to this Agreement and the release by Bank of America of
all liens with respect to the stock and assets of the Acquired Companies.
 
ARTICLE IX                                
 
TERMINATION
 
9.1 Termination Events
 
.  This Agreement may, by written notice given prior to or at the Closing to the
other parties hereto, be terminated and the transactions contemplated by this
Agreement abandoned:
 
(a) by Seller if a material Breach of any provision of this Agreement has been
committed by Buyer which (i) would result in a failure of a condition set forth
in Section 8.1 or 8.2 and (ii) is not cured, or cannot be cured, in all material
respects within thirty (30) days after written notice thereof and such Breach
has not been waived in writing by Seller;
 
(b) by Seller if the Closing shall not have occurred on or prior to the
expiration of a 180-day period from the date of this Agreement; provided,
however, that the right to terminate this Agreement under this Section 9.1(b)
shall not be available to Seller if Seller is in material Breach of this
Agreement;
 
(c) by Seller, upon written notice to Buyer, if (i) Seller, or the Board, as the
case may be, shall have (A) entered into any Acquisition Agreement or (B)
approved or recommended, or, in the case of a committee, proposed to the Board,
to approve or recommend, any Acquisition Proposal, (ii) the Board or any
committee thereof shall have resolved to do any of the foregoing, or (iii) a
Seller Adverse Recommendation Change shall have occurred in response to a
Superior Proposal or a Seller Sale Proposal or the Board or any committee
thereof shall have resolved to make such Seller Adverse Recommendation Change;
 
(d) by Buyer if a material Breach of any provision of this Agreement has been
committed by Seller which (i) would result in a failure of a condition set forth
in Section 7.1 or 7.2 and (ii) is not cured, or cannot be cured, in all material
respects within thirty (30) days after written notice thereof and such Breach
has not been waived in writing by Buyer;
 
(e) by Buyer if the Closing shall not have occurred on or prior to expiration of
a 180-day period from the date of this Agreement; provided, however, that the
right to terminate this Agreement under this Section 9.1(e) shall not be
available to Buyer if Buyer is in material Breach of this Agreement;
 
(f) by either Seller or Buyer if any Governmental Body shall have issued an
Order or taken any other action preventing or prohibiting Closing and such Order
or other such action shall have become final without possibility of appeal, or
there shall be any Legal Requirement enacted, promulgated, issued or applicable
to the material transactions contemplated herein by any Governmental Body that
would make consummation of such transactions illegal;
 
(g) by Buyer if (A) a Seller Adverse Recommendation Change shall have occurred
or (B) Seller shall have entered into, or the Board (or any committee thereof)
shall have publicly announced an intention that the Seller enter into, an
Acquisition Agreement;
 
(h) by Buyer if a Change of Control occurs in respect of Seller (which for the
purpose of this Section 9.1(h) shall deemed to have occurred upon (A) Seller
entering into any binding or non-binding agreement, letter of intent or other
document with any third party which contemplates a Change of Control of Seller;
(B) the Board of Seller having made a favorable recommendation to shareholders
regarding a transaction contemplating a Change of Control of Seller; or (C) a
third party makes an offer to acquire a majority shareholding in Seller (whether
through a tender offer or otherwise) and such offer has been accepted by
shareholders holding 25% or more of the total outstanding shares of Seller;
 
(i) by mutual consent of Seller and Buyer;
 
(j) by Buyer prior to Closing if a Company Material Adverse Effect has occurred;
 
(k) by Buyer in accordance with Section 6.8;
 
(l) by Buyer in accordance with Section 6.13;
 
(m) by Buyer if Seller fails to obtain export control licenses from the U.S.
Department of Commerce in respect of the Export Controlled Technologies or
approval by CFIUS in respect of the transaction by the end of a 180-day period
from the date of this Agreement.
 
9.2 Termination Fee.
 
(a) In the event this Agreement is terminated pursuant to (i) Section 9.1(a) and
Buyer’s material breach of its obligations under this Agreement shall have been
the direct and proximate cause for the failure of Closing to occur in accordance
with this Agreement, and provided Seller is not in material breach of this
Agreement and has not received written notice thereof from Buyer, or (ii) where
this Agreement is terminated by Seller due to the failure of Buyer to obtain the
PRC Approvals (other than approvals by the State Administration of Foreign
Exchange or its relevant local branch) by the end of a 180-day period from the
date of this Agreement then Buyer shall pay to Seller $2,775,000 (the “Buyer
Termination Fee”) by wire transfer in immediately available United States Dollar
funds within twenty (20) Business Days after such termination of this
Agreement.  The Buyer Termination Fee shall be Seller’s sole remedy for any such
termination of this Agreement.  The Parties agree that the Buyer Termination Fee
shall constitute a fair and reasonable estimation of the losses and damages that
Seller would suffer as a result of the termination of this Agreement pursuant to
Section 9.1(a), and Buyer hereby agrees to irrevocably waive any right to
challenge the said amount or its liability to pay the same.
 
(b) In the event this Agreement is terminated pursuant to (i) Section 9.1(d) and
Seller’s material breach of its obligations under this Agreement shall have been
the direct and proximate cause for the failure of Closing to occur in accordance
with this Agreement, and provided Buyer is not in material breach of this
Agreement and has not received written notice thereof from Seller, (ii) Section
9.1(c), (iii) Section 9.1(k), or (iv) Section 9.1(m), then Seller shall pay to
Buyer $2,775,000 (the “Seller Termination Fee”) by wire transfer in immediately
available United States Dollar funds within twenty (20) Business Days after such
termination of this Agreement.  The Seller Termination Fee shall be Buyer’s sole
remedy for any such termination of this Agreement.  The Parties agree that the
Seller Termination Fee shall constitute a fair and reasonable estimation of the
losses and damages that Buyer would suffer as a result of the termination of
this Agreement pursuant to Sections 9.1(c), 9.1(d), 9.1(k) or 9.1(m), and Seller
hereby agrees to irrevocably waive any right to challenge the said amount or its
liability to pay the same.
 
9.3 Effect of Termination
 
.  Each party’s right of termination under Section 9.1 is in addition to any
other rights it may have under this Agreement or otherwise, and the exercise of
a right of termination will not be an election of remedies.  If this Agreement
is terminated pursuant to Section 9.1, all further obligations of the parties
under this Agreement will terminate, except that the obligations in Sections
9.1, 9.2, Article X (in respect of claims for indemnification in respect of any
breach of the terms and provisions of this Agreement prior to the date of such
termination) 11.1, 11.3, 11.4, 11.5, 11.13 and Exhibit 1 (to the extent
applicable) will survive; provided, however, that if this Agreement is
terminated by a party because of the Breach of this Agreement by the other party
or because one or more of the conditions to the terminating party’s obligations
under this Agreement is not satisfied as a result of the other party’s failure
to comply with its obligations under this Agreement, the terminating party’s
right to pursue all legal remedies will survive such termination unimpaired.
 
ARTICLE X                      
 
INDEMNIFICATION; REMEDIES
 
10.1 Survival
 
.  Subject to the terms and conditions of this Article X, all representations,
warranties, covenants, and obligations in this Agreement will survive the
Closing.
 
10.2 Indemnification and Payment of Damages by Seller
 
.  Seller will indemnify and hold harmless Buyer and its Affiliates (including,
after Closing, the Acquired Companies) and their respective representatives,
agents, successors, assigns, employees, officers, directors, stockholders and
controlling persons (collectively, the “Buyer Indemnified Persons”) for, and
will pay to the Buyer Indemnified Persons the amount of, any loss, liability,
claim, damage, interest, awards, judgment, penalty, cost or expense (including
all reasonable costs of investigation and defense, any expense of enforcement of
obligations and reasonable attorneys’ and consultants’ fees and other fees and
expenses reasonably incurred in connection with the investigation, defense or
settlement thereof) suffered or incurred by, or imposed on, them (collectively,
“Damages”), arising out of or resulting from (a) any Breach of any
representation or warranty contained in Article II (other than the
representations and warranties contained in Section 2.11) or in any certificate
delivered by or on behalf of Seller pursuant to this Agreement, (b) any Breach
by Seller of any covenant or obligation of Seller in this Agreement, (c) any
Pre-Closing Environmental Liability; (d) any Non-Business Liability or (e) any
Pre-Closing Taxes.
 
10.3 Indemnification and Payment of Damages by Buyer
 
.  Buyer will indemnify and hold harmless Seller and its Affiliates and their
respective representatives, agents, successors, assigns, employees, officers,
directors, stockholders and controlling persons (collectively, the “Seller
Indemnified Persons”), and will pay to the Seller Indemnified Persons the amount
of any Damages arising out of or resulting from (a) any Breach of any
representation or warranty contained in Article III or in any certificate
delivered by or on behalf of Buyer pursuant to this Agreement or (b) any Breach
by Buyer of any covenant or obligation of Buyer in this Agreement.  Buyer will
indemnify and hold harmless the Seller Indemnified Persons, and will pay to the
Seller Indemnified Persons the amount of any:
 
(i) Taxes imposed on the Emcore Companies (other than the Acquired Companies)
with respect to a taxable period beginning after the Closing;
 
(ii) Taxes allocated as provided in Section 6.1 to the portion of a Straddle
Period beginning after the Closing; and
 
(iii) Taxes attributable to any breach by Buyer of its obligations under this
Agreement.
 
10.4 Time Limitations.
 
(a) Neither Seller, or any of its Affiliates, nor Buyer, or any of its
Affiliates, will have any liability (for indemnification or otherwise) with
respect to any representation or warranty unless, on or before the eighteen (18)
month anniversary of the Closing Date, Seller, or Buyer (as the case may be), is
notified in writing by the other party of a claim specifying the factual basis
of that claim in reasonable detail to the extent then known by Buyer, or Seller
(as the case may) except:
 
(i) with respect to claims in relation to Sections 2.1, 2.18 and 2.26, which may
be made by Buyer indefinitely and claims in relation to Section 3.1, which may
be made by Seller indefinitely;
 
(ii) with respect to claims arising in relation to Section 2.12 or in respect of
any Pre-Closing Environmental Liability, any Non-Business Liability or any
Pre-Closing Taxes which may be made until the expiration of the statute of
limitations under the applicable Legal Requirement; and
 
(iii) with respect to claims arising under Section 2.11 which may be made at any
time until all Tax liabilities of Seller are decided by final determination of
the IRS, judicial decision or upon thirty (30) days after the expiration of the
statute of limitations, taking into account any waiver or extension of such
applicable statute of limitation.
 
(b) Any claim made with reasonable specificity (but only to the extent known at
such time) by the Party seeking to be indemnified within the time periods set
forth in this Section 10.4 shall not thereafter be barred by the expiration of
the relevant time representation or warranty and shall survive until such claim
is finally and fully resolved.
 
(c) The time limitations set forth in this Section 10.4 are expressly intended
to shorten the statute of limitations which would otherwise apply.
 
10.5 Limitations on Amount
 
.  Neither Seller nor any of its Affiliates will have any liability (for
indemnification or otherwise) with respect to the matters described in clause
(a), or to the extent relating to any failure to perform or comply prior to the
Closing Date, clause (b) of Section 10.2 until the total of all Damages with
respect to such matters exceeds $100,000 provided that when such amount is
exceeded, Seller shall be liable for all amounts including the first
$100,000.  In addition, the Buyer Indemnified Persons shall not have the right
to indemnification for any individual Breach with respect to the matters
described in clause (a) of Section 10.2 resulting in Damages which are equal to
or less than $5,000.  Furthermore, other than in the case of fraud, any
liability of Seller or any of its Affiliates hereunder (for indemnification or
otherwise) with respect to the matters described in clause (a) or, to the extent
relating to any failure to perform or comply prior to the Closing Date, clause
(b) of Section 10.2 shall terminate at such time as the aggregate amount of
Damages paid to Buyer, from the Holdback Amount or otherwise, equals 15% of the
Final Purchase Price.
 
10.6 Exclusive Remedy; Holdback Amount.
 
(a) After the Closing, the indemnities provided in this Article X, and Section
11.14, shall constitute the sole and exclusive remedy of any Indemnified Party
for Damages arising out of, resulting from or incurred in connection with, the
breach of any representation, warranty, covenant, agreement or obligation made
by the parties in this Agreement; provided, however, that nothing in this
Section 10.6 shall preclude a party from bringing an action for specific
performance or other equitable remedy, pursuant to Section 11.14 or otherwise,
in connection with any breach, or an alleged or threatened breach, by a party to
perform its obligations under this Agreement, whether before or following
Closing.  Without limiting the generality of the preceding sentence, no legal
action sounding in tort, statute or strict liability may be maintained by any
party.  Notwithstanding anything to the contrary in this Section 10.6, in the
event of a fraudulent breach of the representations, warranties, covenants or
agreements contained herein by Seller, the Buyer Indemnified Persons shall have
all remedies available at law or in equity (including for tort) with respect
thereto and the Damage sought with respect to such fraudulent Breach shall not
be subject to any of the limitations (including as to amount and timing) set
forth in this Article X.
 
(b) Upon written notice (a “Set-off Claim Notice”) to Seller specifying in
reasonable detail the basis for and Buyer’s reasonable good faith estimate of
the amount (the “Set-off Claim Amount”) of any indemnification claim by a Buyer
Indemnified Party under this Article X, Buyer may set-off against the Holdback
Amount such Set-off Claim Amount.  Notwithstanding the foregoing, if Buyer
wishes to set-off any amount to which a Buyer Indemnified Person may be entitled
to indemnification under this Article X against the Holdback Amount and Seller
notifies Buyer within twenty (20) Business Days of receiving the Set-off Claim
Notice that Seller disputes such claim, the amount disputed (the “Disputed
Amount”) will be placed in escrow by the Buyer with an independent third party
acceptable to Buyer and Seller until such dispute is resolved.  On the eighteen
(18) month anniversary of the Closing, Buyer agrees to deliver to Seller by wire
transfer of immediately available funds, in accordance with wire instructions
delivered by Seller to Buyer at least three (3) Business Days prior thereto, the
Holdback Amount less (i) any unresolved Disputed Amounts and (ii) any Set-off
Claim Amount for which a Set-off Claim Notice has been given to Seller as
provided above and which Seller and Buyer have agreed may be set-off.  Until
such time as the Holdback Amount is exhausted, the sole and exclusive remedy of
Buyer Indemnified Persons for indemnification shall be to make a claim against
the Holdback Amount.
 
10.7 Procedure for Indemnification–Third Party Claims.
 
(a) Within fifteen (15) Business Days of receipt by a Buyer Indemnified Person
or a Seller Indemnified Person (each an “Indemnified Party”) under Section 10.2
or 10.3 of notice of a claim by a third party in respect of which the
Indemnified Party would be entitled to indemnification under this Article X (a
“Third Party Claim”), such Indemnified Party will give written notice to the
party from which indemnification may be sought under Sections 10.2 or 10.3 (an
“Indemnifying Party”) of the assertion of such Third Party Claim, but the
failure to notify the Indemnifying Party in accordance with this Section 10.7(a)
will not relieve the Indemnifying Party of any liability that it may have to any
Indemnified Party, nor result in the forfeit of any rights or claims to
indemnification under this Agreement with respect to such Third Party Claim or
any subsequent claim relating thereto or arising in connection therewith,
unless, and then only to the extent that, the defense of such action by the
Indemnifying Party is prejudiced by the Indemnified Party’s failure to so give
such notice.
 
(b) If any Third Party Claim is asserted against an Indemnified Party, other
than a Third Party Claim in respect of Tax matters, which shall be governed by
Section 6.1(d), upon notice to the Indemnified Party within thirty (30) days (or
less if the nature of the Third Party Claim requires) from the date on which the
Indemnifying Party received notice of the Third Party Claim in accordance with
Section 10.7(a), the Indemnifying Party will be entitled to participate in such
Third Party Claim and, to the extent that it wishes (unless (i) the Indemnifying
Party is also a party to such Third Party Claim and the Indemnified Party
determines in good faith that joint representation would be inappropriate or
(ii) the Indemnifying Party fails to provide reasonable assurance to the
Indemnified Party of its financial capacity to investigate, contest, defend,
arbitrate or settle such Third Party Claim and provide indemnification with
respect to such Third Party Claim), to assume the investigation, contest,
defense, arbitration or settlement of such Third Party Claim with counsel
reasonably satisfactory to the Indemnified Party and, after notice from the
Indemnifying Party to the Indemnified Party of its election to assume the
investigation, contest, defense, arbitration or settlement of such Third Party
Claim, the Indemnifying Party will not, as long as it actively and diligently
conducts such investigation, contest, defense, arbitration or settlement, be
liable to the Indemnified Party under this Article X for any fees of other
counsel or any other expenses with respect to the investigation, contest,
defense, arbitration or settlement of such Third Party Claim, in each case
subsequently incurred by the Indemnified Party in connection with the
investigation, contest, defense, arbitration or settlement of such Third Party
Claim.  If the Indemnifying Party assumes the investigation, contest, defense,
arbitration or settlement of a Third Party Claim, (i) it will be conclusively
established for purposes of this Agreement that the Third Party Claim is within
the scope of and subject to indemnification, (ii) no compromise or settlement of
such Third Party Claim may be effected by the Indemnifying Party without the
Indemnified Party’s written consent (such consent to not be unreasonably
withheld, delayed or conditioned) unless (A) the terms of the proposed
compromise or settlement include as an unconditional term thereof the giving to
the Indemnified Party by the third party of a release of the Indemnified Party
from all liability in respect of the Third Party Claim, (B) there is no finding
or admission of any violation of Legal Requirements or any violation of the
rights of any Person and no effect on any other claims that may be made against
the Indemnified Party and (C) the sole relief provided is monetary damages that
are paid in full by the Indemnifying Party and (iii) the Indemnified Party will
have no liability with respect to any compromise or settlement of such claims
effected without its consent.  If notice is given to an Indemnifying Party of
the assertion of any Third Party Claim and the Indemnifying Party does not,
within thirty (30) days (or less if the nature of the Third Party Claim
requires) after the Indemnified Party’s notice is given, give notice to the
Indemnified Party of its election to assume the defense of such Third Party
Claim, the Indemnifying Party will be bound by any determination made in such
Third Party Claim or any compromise or settlement effected by the Indemnified
Party, who shall have the right, with counsel of its choice, to defend, conduct
and control the Third Party Claim at the sole cost and expense of the
Indemnifying Party.  If having assumed the defense of a Third Party Claim the
Indemnifying Party fails to reasonably conduct the defense or prosecution of the
Third Party Claim in good faith, and the Indemnified Party has provided the
Indemnifying Party with reasonable notice in writing of such failure, the
Indemnified Party shall have the right to consent to the entry of any Order or
enter into any settlement with respect to the Third Party Claim without prior
written consent of the Indemnifying Party and the Indemnifying Party shall
reimburse the Indemnified Party for all Damages incurred in connection with such
Order or settlement.  If the Indemnifying Party does not elect to assume the
defense or prosecution of a Third Party Claim which it has the right to assume
hereunder, the Indemnified Party shall have no obligation to do so.
 
(c) Notwithstanding the foregoing, if an Indemnified Party determines in good
faith that there is a reasonable probability that a Third Party Claim may
adversely affect it or its Affiliates other than as a result of monetary damages
for which it would be entitled to indemnification under this Agreement, the
Indemnified Party may, by notice to the Indemnifying Party, assume the exclusive
right to defend, compromise, or settle such Third Party Claim, but the
Indemnifying Party will not be bound by any determination of a Third Party Claim
so defended or any compromise or settlement effected without its consent (which
may not be unreasonably withheld, delayed or conditioned).
 
(d) The parties agree to render to each other such assistance as they may
reasonably require of each other in order to facilitate the proper and adequate
defense of a Third Party Claim.  Upon assuming the defense of a Third Party
Claim, the Indemnifying Party shall keep the Indemnified Party reasonably
informed as to such Third Party Claim, whether or not the Indemnified Party is
represented by its own counsel.
 
(e) With respect to a Third Party Claim, after a final Order or award, which is
not subject to appeal or with respect to which the time for appeal has expired,
shall have been issued by a court, arbitral tribunal or administrative agency of
competent jurisdiction, or a settlement shall have been consummated, or the
parties shall have arrived at a mutually binding agreement with respect to any
such Third Party Claim, the Indemnified Party shall give prompt notice to the
Indemnifying Party of the amounts due and owing by the Indemnifying Party with
respect to such matter and the Indemnifying Party shall pay all of the amounts
so owing, subject to the other provisions of this Article X.
 
10.8 Procedure for Indemnification–Other Claims
 
.  A claim for indemnification for any matter not involving a Third-Party Claim
may be asserted by written notice to the party from whom indemnification is
sought.
 
10.9 Interpretation
 
.  Damages shall be quantified on an after-Tax basis and shall be otherwise
determined net of any Tax Benefit, insurance proceeds and indemnity payments
actually received by indemnified persons in connection with the facts giving
rise to the right of indemnification (but increased by any costs and expenses
incurred in obtaining such insurance proceeds including any increase in premium
payable by the indemnified persons under any such insurance) and other
compensation to which the party or its Affiliates is entitled from Persons other
than Seller, in the case of Buyer, or other than Buyer, in the case of Seller,
in respect of such matter.  The indemnified persons may not seek indemnification
hereunder in respect of any claim to the extent that such claim arises in
connection with any action taken by the indemnified person, the effect of which
is to induce a third party to take any action resulting in a claim which, but
for this clause, indemnification could be sought.  If any amount related to
Damages is subsequently recovered by a party, in whole or in part, from any
third party (including any insurer or taxing authority) after indemnification by
the other party, the amounts so recovered shall be promptly reimbursed to the
party who provided such indemnification.  The indemnified persons shall use
commercially reasonable efforts to obtain from any applicable insurance company
any insurance proceeds in respect of any claim for which the indemnified persons
seek indemnification under this Article X.  Any liability for indemnification
hereunder shall be determined without duplication of recovery by reason of the
state of facts giving rise to such liability constituting a breach of more than
one representation, warranty, covenant or agreement.  For purposes of
determining Damages for which either Party or their respective indemnified
persons are entitled to indemnification hereunder only, the term “Damages” shall
not include any indirect, incidental or consequential damages, claims for lost
profits or punitive damages.
 
10.10 Tax Purchase Price
 
.  Any indemnification payments made hereunder shall be considered, to the
extent permissible under applicable law, as adjustments to the Purchase Price
for all Tax purposes.
 
ARTICLE XI                                
 
GENERAL PROVISIONS
 
11.1 Expenses
 
.  Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective costs and expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
Ancillary Agreements and the transactions contemplated herein, including all
fees and expenses of agents, representatives, counsel, and accountants.
 
11.2 Public Announcements
 
.  Any public announcement, news release, circular or similar publicity with
respect to this Agreement or the transactions contemplated herein will be
issued, if at all, at such time and in such manner as Buyer and Seller mutually
determine in writing, unless applicable Legal Requirements require
otherwise.  Seller and Buyer will consult with each other concerning the means
by which Seller’s employees, customers, and suppliers and others having dealings
with Seller will be informed of the transactions contemplated herein.
 
11.3 Confidentiality.
 
(a) Buyer and Seller will maintain in confidence, and will cause the directors,
officers, employees, agents, advisors and Affiliates of Buyer and Seller to
maintain in confidence, any written information obtained in confidence from
another party in connection with this Agreement, the Ancillary Agreements or the
transactions contemplated herein or therein, unless such information is already
known to such party or to others not bound by a duty of confidentiality or such
information becomes publicly available through no fault of such party (the
“Confidential Information”) and shall refrain from disclosing, in whole or in
part to any third party, any Confidential Information except (i) as required by
Legal Regulation or by any Governmental Body having applicable jurisdiction,
including in making any filing or obtaining any consent or approval required for
the consummation of the transactions contemplated herein or (ii) as required by
or necessary in connection with any Proceedings arising out of or in connection
with this Agreement (provided that in each such case, unless legally restricted
from doing so, the disclosing party shall give prior notice to the other party
of its intention to disclose such information, take into account, in so far as
practicable, the reasonable comments of the other party and use reasonable
efforts to assist the disclosing party in its attempts to obtaining confidential
treatment of such information).  Notwithstanding the foregoing, Buyer
acknowledges that Seller may disclose this Agreement and the transactions
contemplated herein in filings with the United States Securities and Exchange
Commission and the Nasdaq Stock Market without requiring any consent from Buyer.
 
(b) If the transactions contemplated herein are not consummated, each party will
(subject to Legal Requirements and the rules and regulations of any body with
applicable jurisdiction) return or destroy as much of such written information
as the other party may reasonably request and the parties further acknowledge
and agree to remain bound by the terms and conditions set forth in that certain
Confidentiality Agreement dated August 14, 2009 between Buyer and Seller (the
“Confidentiality Agreement”).
 
(c) Effective upon the Closing Date, the parties acknowledge and agree that the
terms of the Confidentiality Agreement shall be of no further force and effect
and are, for all purposes, superseded by the terms of this Agreement, provided
that the terms of this Section 11.3(c) shall be without prejudice to any rights
or liabilities which may have accrued to any party to such Confidentiality
Agreement prior to the Closing Date.
 
11.4 Notices
 
.  All notices, consents, requests, waivers, demands and other communications
under this Agreement must be in writing and will be deemed to have been duly
given (a) when delivered if delivered by hand (with written confirmation of
receipt), (b) when sent if sent by telecopier (with written confirmation of
receipt), provided that a copy is mailed by registered mail, return receipt
requested, or (c) when received by the addressee, if sent by a nationally
recognized overnight delivery service (return receipt requested), with postage
prepaid, in each case to the appropriate addresses and telecopier numbers set
forth below (or to such other addresses and telecopier numbers as a party may
designate by notice to the other parties by like notice):
 
If to Seller:
EMCORE Corporation
10420 Research Road, S.E.
Albuquerque, NM  87123
Attention:  General Counsel
Facsimile:  (505) 323-3402
 
With copy to:
O’Neil LLP
19900 MacArthur Blvd., Suite 1050
Irvine, CA  92612
Attention:  Paul A. Rowe
Facsimile:  (949) 798-0511
 
If to Buyer:
Tangshan Caofeidian Investment Co., Ltd.
2nd Floor, Business & Commercial Affairs Centre,
Caofedian Industrial Zone,
Tanghai County,
Tangshan City, Hebei Province 063200,
People’s Republic of China
Attention:  General Manager
Facsimile:  +86 0315 882 0517
 

11.5 Arbitration.
 
(a) Any dispute, claim or controversy arising out of or relating to, or in
connection with, this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope and
applicability of this Agreement to arbitrate, but specifically excluding
resolution of disputes regarding adjustments to arrive at the Final Purchase
Price addressed in Section 1.4, shall be referred to and finally resolved by
arbitration in Singapore in accordance with the Arbitration Rules of the
Singapore International Arbitration Center (“SIAC Rules”) at the time in force,
which rules are deemed to be incorporated herein by reference.  The SIAC
tribunal (the “Tribunal”) shall consist of three arbitrators to be appointed in
accordance with the SIAC Rules.  The language of the arbitration shall be
English.
 
(b) The prevailing party shall be entitled to recover its reasonable costs and
expenses, including witness fees and expenses, arbitrators’ fees and expenses,
and fees and expenses of legal representation, incurred in the arbitration
proceedings or in any action to enforce this Agreement or any arbitral award in
any judicial proceeding.
 
(c) The arbitral award shall be delivered to the parties, shall be in writing,
shall state the reasons for the award, and shall be final and binding upon the
parties, and the parties agree to be bound thereby and to act accordingly.  The
Tribunal shall be empowered to grant either party summary judgment (or its
equivalent) based on documentary evidence alone or, if a hearing shall be
required, such hearing shall be held as soon as reasonably practicable after the
completion of the Memorandum of Issues.  The Tribunal shall apply applicable
substantive laws. The Tribunal shall not have power to award damages in
connection with any dispute in excess of actual compensatory damages and shall
not multiply actual damages or award consequential or punitive damages or award
any other damages that are excluded under the provisions of Article X of this
Agreement.  Nothing in this Section 11.5 shall prevent any party from seeking
conservatory or interim measures, including, but not limited to, temporary
restraining orders or preliminary injunctions or their equivalent, from any
court of competent jurisdiction before the Tribunal is constituted or,
thereafter, upon the order of the Tribunal.
 
(d) Judgment upon any award may be entered by any court having jurisdiction
thereof or having jurisdiction over the relevant party or its assets.  Each of
the parties knowingly, voluntarily, intentionally and expressly waives any and
all rights it may have to a trial by jury with respect to any litigation
instituted to compel arbitration pursuant to this Section 11.5 or to confirm,
enforce, vacate, modify or correct an award.  Each of the parties acknowledges
and agrees that any party may effect a valid service or process in any
arbitration or judicial proceedings by delivering any arbitral or judicial
process or notice by utilizing the provisions set out in Section 11.4.
 
11.6 Further Assurances
 
.  The parties agree (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents and
(c) to do such other acts and things, all as the other party may reasonably
request for the purpose of carrying out the intent of this Agreement.
 
11.7 Waiver
 
.  The rights and remedies of the parties to this Agreement are cumulative and
not alternative.  Neither the failure nor any delay by any party in exercising
any right, power, or privilege under this Agreement or the documents referred to
in this Agreement will operate as a waiver of, or estoppel with respect to, such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege.  To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement or the documents referred to in this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party, (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party will be deemed to
be a waiver of any obligation of such party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement by the
party against whom enforcement is sought and such notice or demand expressly
references the provision of this Agreement that is waived.
 
11.8 Entire Agreement and Modification
 
.  This Agreement supersedes all prior agreements and understandings between the
parties with respect to its subject matter and constitutes (along with the
documents referred to in this Agreement) a complete and exclusive statement of
the terms of the agreement between the parties with respect to its subject
matter.  This Agreement may be amended, modified or supplemented in whole or in
part at any time only by an agreement in writing between Buyer and Seller.
 
11.9 Seller’s Schedule
 
.  The disclosures in the Seller’s Schedule relate to the representations and
warranties in the Section of the Agreement to which they expressly relate and to
other representations or warranties in this Agreement, to the extent that such
other representation and warranty would reasonably be expected to be pertinent
to the disclosures made.
 
11.10 Assignments, Successors, and No Third-Party Rights
 
.  No party may assign any of its rights or delegate any of its obligations
under this Agreement without the prior written consent of the other party, which
will not be unreasonably withheld.  Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the parties.  Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the parties to this Agreement, and their respective successors and
assigns, any legal or equitable right, remedy, or claim under or with respect to
this Agreement or any provision of this Agreement.  This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and assigns.
 
11.11 Severability
 
.  If any provision of this Agreement, or the application of any such provision
to any Person or circumstance, is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect.  Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
 
11.12 Time of Essence
 
.  With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.
 
11.13 Governing Law
 
.  This Agreement and all the transactions contemplated hereby, and all disputes
between the parties under or related to this Agreement or the facts and
circumstances leading to its execution, whether in contract, tort or otherwise,
will be governed by and construed in accordance with the law of Hong
Kong without giving effect to its principles of conflict of laws requiring the
substantive law of any other jurisdiction.
 
11.14 Equitable Remedies
 
.  In addition to legal remedies, to the extent allowed pursuant to this
Agreement or by law, in recognition of the fact that remedies at law may not be
sufficient, the parties hereto (and their successors) shall be entitled to
equitable remedies including, without limitation, specific performance and
injunction.
 
11.15 Execution
 
.  This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” data file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or e-mail signature page were an original thereof.
 
11.16 Other Definitional and Interpretive Matters.
 
(a) The parties have participated jointly in negotiating and drafting this
Agreement.  In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.
 
(b) Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply:
 
(i) Calculation of Time Period.  When calculating the period of time before
which, within which or following which, any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded.  If the last day of such period is a non-Business
Day, the period in question shall end on the next succeeding Business Day.
 
(ii) Agreement.  Any definition of or reference in this Agreement to any
agreement, contract, document, instrument or other record shall be construed as
referring to such agreement, contract, document, instrument or other record as
from time to time amended, supplemented restated or otherwise modified (subject
to any restriction on such amendments, supplements or modifications set forth
herein).
 
(iii) Dollars.  Any reference in this Agreement to “dollar” or “$” shall mean
U.S. dollars.
 
(iv) Gender and Number.  Any reference in this Agreement to gender shall include
all genders, and words imparting the singular number only shall include the
plural and vice versa.
 
(v) Headings.  The provision of a Table of Contents, the division of this
Agreement into Articles, Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement.  All references in this
Agreement to any “Section” are to the corresponding Section of this Agreement
unless otherwise specified.
 
(vi) Herein.  The words such as “herein,” “hereby, “hereto”, “hereinafter,”
“hereof,” “hereunder” and derivative or similar words refer to this Agreement as
a whole and not merely to a subdivision in which such words appear unless the
context otherwise requires.
 
(vii) Including.  The word “including” or any variation thereof means (unless
the context of its usage requires otherwise) “including, but not limited to,”
and shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.
 
[Signature page follows]
 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the date first written above.
 

 
“BUYER”
TANGSHAN CAOFEIDIAN INVESTMENT CO., LTD., a PRC corporation
 
By:      /s/ Yong Dong Liu       
Name: Yong Dong Liu          
Title:    General Manager       
 
 
“SELLER”
 
EMCORE CORPORATION, a New Jersey corporation
 
By:       /s/ Hong Q. Hou    
Name:  Hong Q. Hou                                                              
Title:    Chief Executive Officer       
 
 



